Exhibit 10.46

 

 

CREDIT AGREEMENT

 

dated as of

 

December 16, 2004

 

among

 

RADIAN GROUP INC.

 

THE LENDERS PARTY HERETO

 

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent, Lead Arranger,

Sole Book Runner, Letter of Credit Issuer, and Swingline Lender

 

Bank of America, N.A. and JPMorgan Chase Bank, N.A., as Co- Syndication Agents

 

and

 

Barclays Bank PLC as Documentation Agent



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (“this Agreement”) is made and entered into as of December
16, 2004 among RADIAN GROUP INC.; the LENDERS party hereto; KEYBANK NATIONAL
ASSOCIATION, as Administrative Agent, Lead Arranger, Sole Book Runner, Letter of
Credit Issuer, and Swingline Lender; BANK OF AMERICA, N.A. and JPMORGAN CHASE
BANK, N.A., as Co-Syndication Agents; and BARCLAYS BANK PLC, as Documentation
Agent.

 

Recitals:

 

A. The Borrower desires to borrow funds under this Agreement for general
corporate purposes, including liquidity and working capital.

 

B. The Lenders are willing to make loans under the terms and conditions set
forth in this Agreement.

 

Agreements:

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“364-Day Commitment” means, with respect to each 364-Day Lender, the commitment
of such 364-Day Lender to make 364-Day Revolving Loans in the maximum aggregate
amount, and upon and subject to the other terms and conditions, set forth in
this Agreement, as such commitment may be (a) reduced from time to time pursuant
to Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such 364-Day Lender pursuant to Section 9.04. The initial
amount of each 364-Day Lender’s 364-Day Commitment is set forth on Schedule
2.01(a), or in the Assignment pursuant to which such 364-Day Lender shall have
assumed its initial 364-Day Commitment, as applicable. The initial aggregate
amount of the 364-Day Commitments is $100,000,000.

 

“364-Day Exposure” means, with respect to any 364-Day Lender at any time, the
sum of the aggregate outstanding principal amount of such Lender’s 364-Day
Revolving Loans.

 

“364-Day Facility” means the revolving credit loan facility made available to
the Borrower under and pursuant to Section 2.01(a).

 

“364-Day Lender” means a Lender having a 364-Day Commitment.

 

“364-Day Loans” and “364-Day Revolving Loans” means Revolving Loans advanced
under the 364-Day Facility.



--------------------------------------------------------------------------------

“364-Day Maturity Date” means the 364-Day Revolving Availability Termination
Date, unless the 364-Day Maturity Date is extended pursuant to Section 2.06.

 

“364-Day Revolving Availability” means on any date an amount equal to the amount
of the Total 364-Day Commitment on such date, minus the Total 364-Day
Outstanding Amount on such date.

 

“364-Day Revolving Availability Period” means the period from and including the
Effective Date to but excluding the 364-Day Revolving Availability Termination
Date (or, if earlier, the date on which all outstanding 364-Day Commitments
terminate).

 

“364-Day Revolving Availability Termination Date” means December 15, 2005 (or if
such date is not a Business Day with respect to Eurodollar Loans, the next
preceding day that is a Business Day with respect to Eurodollar Loans).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Adjustment.

 

“Administrative Agent” means KeyBank National Association, in its capacity as
administrative agent under the Loan Documents, and its successors in such
capacity.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by or under common Control with such specified Person.

 

“Agent” means the Administrative Agent.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus one-half percent (0.50%). Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate will be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Alternative Currency” means the Euros, if at the time such currency is readily
and freely transferable and convertible into Dollars, and such other currency
(other than Dollars) that may from time to time be requested by the Borrower,
and accepted by the Letter of Credit Issuer, in connection with the issuance of
a Letter of Credit.

 

“Alternative Currency Sublimit” means Forty Million Dollars ($40,000,000).

 

- 2 -



--------------------------------------------------------------------------------

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in the state in which such Insurance Subsidiary is
domiciled.

 

“Applicable Rate” means for any day:

 

(a) with respect to any Revolving Loan that is a Eurodollar Loan, the applicable
rate per annum set forth in the Pricing Schedule in the row opposite the caption
“Euro-Dollar Margin” and in the column corresponding to the “Pricing Level” that
applies for such day;

 

(b) with respect to the facility fees payable hereunder, the applicable rate per
annum set forth in the Pricing Schedule in the row opposite the caption
“Facility Fee Rate” and in the column corresponding to the “Pricing Level” that
applies for such day;

 

In each case, the “Applicable Rate” will be based on the Borrower’s Pricing
Rating (as defined in the Pricing Schedule) as of the relevant determination
date; provided that at any time when an Event of Default has occurred and is
continuing, such Applicable Rates will be those set forth in the Pricing
Schedule as “Level V Pricing”, effective upon the Agent’s giving notice to the
Borrower of such applicability of Level V Pricing.

 

“Arranger” means KeyBank National Association, in its capacity as lead arranger
of the credit facility provided under this Agreement.

 

“Assignment” means an assignment and assumption agreement entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Base Rate”, when used with respect to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

 

“Board of Directors” means, the Board of Directors of the Borrower or any
committee thereof duly authorized to act on behalf of such Board of Directors.

 

“Borrower” means Radian Group Inc., a Delaware corporation, and its successors.

 

“Borrowing” means Loans of the same Interest Type made, converted or continued
on the same day and, in the case of Eurodollar Loans, as to which the same
Interest Period is in effect. The term “Borrowing” does not apply to a Swingline
Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

- 3 -



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Cleveland, Ohio are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market; and provided,
further, that, when used in connection with a Letter of Credit denominated in an
Alternative Currency, the term “Business Day” shall also exclude any day on
which banks in the country of issue of such Alternative Currency are not open
for business.

 

“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person. The amount of such obligations
will be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means the occurrence of any of the following:

 

(a) the acquisition by any Person, including any syndicate or group deemed to be
a “person” under Section 13(d)(3) of the Exchange Act of beneficial ownership,
directly or indirectly through a purchase, merger or other acquisition
transaction or series of purchase, merger or other acquisition transactions, of
shares of the Capital Stock of the Borrower entitling that person to exercise
33% or more of the total voting power of all shares of the Capital Stock of the
Borrower entitled to vote generally in elections of directors, other than any
acquisition by the Borrower, any of its Subsidiaries or any of its employee
benefit plans (except that any of those Persons shall be deemed to have
beneficial ownership of all securities it has the right to acquire, whether the
right is currently exercisable or its exercisable only upon the occurrence of a
subsequent condition); or

 

(b) Continuing Directors ceasing or otherwise failing to constitute a majority
of the members of the board of directors of the Borrower;

 

(c) the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or

 

(d) the Borrower’s consolidation or merger with or into any other Person, any
merger of another Person into the Borrower, or any conveyance, transfer, sale,
lease or other disposition of all or substantially all of the Borrower’s
properties and assets to another Person, other than (but subject to the
restrictions of Section 6.03): (A) any transaction: (1) that does not result in
any reclassification, conversion, exchange or cancellation of outstanding shares
of the Borrower’s Capital Stock; and (2) pursuant to which holders of the
Borrower’s Capital Stock immediately prior to the transaction have the
entitlement to exercise, directly or indirectly 50% or more of the total voting
power of all shares of Capital Stock entitled to vote generally in elections of
directors of the continuing or surviving Person immediately after giving effect
to such issuance; and (B) any merger, share exchange, transfer of assets or
similar transaction solely for the purpose of changing the Borrower’s
jurisdiction of incorporation and resulting in a reclassification, conversion or
exchange of outstanding shares of Common Stock, if at all, solely into all of
the shares of Common Stock, ordinary shares or American Depositary Shares of the
surviving Person.

 

- 4 -



--------------------------------------------------------------------------------

For purposes of this definition:

 

(i) whether a person is a “beneficial owner” shall be determined in accordance
with Rule 13d-3 under the Exchange Act and (y) the term “person” includes any
syndicate or group that would be deemed to be a “person” under Section 13(d)(3)
of the Exchange Act;

 

(ii) “Capital Stock” means any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in
(however designated) stock issued by that corporation;

 

(iii) “Common Stock” shall mean the Common Stock, $0.001 par value per share, of
the Borrower existing on the date hereof or any other shares of Capital Stock of
the Borrower into which such Common Stock shall be reclassified or changed; and

 

(iv) a “Continuing Director” shall mean:

 

(a) An individual who was a member of the Board of Directors of the Borrower
first elected by the stockholders or by the Board of Directors prior to the date
hereof or prior to the time that any person becomes after the date hereof the
holder of record of in excess of 33% of the Capital Stock of the Borrower
entitled to vote in the election of directors; or

 

(b) An individual designated (before such individual’s initial election as a
director) as a Continuing Director by a majority of the then Continuing
Directors.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after such
date or (c) compliance by any Lender or the Letter of Credit Issuer (or, for
purposes of Section 2.16(b), by any lending office of such Lender or by such
Lender’s or the Letter of Credit Issuer’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after such date.

 

“Commitment” means a 364-Day Commitment or a Five-Year Commitment.

 

“Conduit Debt” means any debt of a special purpose entity or Subsidiary that is
consolidated on the Borrower’s financial statements in accordance with GAAP,
provided that (i) the proceeds of such debt are used by such special purpose
entity or Subsidiary to make loans to, or to purchase assets from, any Person
that is not an Affiliate of the Borrower, in the ordinary course of business and
(ii) such debt and/or payment with respect to accounts receivable and other
assets underlying such debt are guaranteed by the Borrower, Radian Asset
Assurance, Inc. or another Insurance Subsidiary, in the ordinary course of
business.

 

“Consolidated” means the Borrower and its Subsidiaries, taken as a whole,
consolidated in accordance with GAAP.

 

- 5 -



--------------------------------------------------------------------------------

“Control” means possession, directly or indirectly, of the power of a Person (a)
to vote 33% or more of any class of voting securities (unless any other holder
of such class of voting securities, who is not an Affiliate of such Person,
holds a greater percentage of such class of voting securities) or (b) to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Current Redeemable Equity” means any preferred stock or other preferred Equity
Interests, which in either case, is subject to mandatory redemption at the
option of the holder at any time prior to the first anniversary of the Five-Year
Maturity Date.

 

“Debt” of any Person means, without duplication:

 

(a) all obligations of such Person for borrowed money or with respect to
advances of any kind,

 

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments,

 

(c) all obligations of such Person on which interest charges are customarily
paid (other than obligations where interest is levied only on late or past due
amounts).

 

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,

 

(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable and accrued expenses
incurred in the ordinary course of business),

 

(f) all Debt of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Debt secured thereby has
been assumed,

 

(g) all Guarantees by such Person of Debt of others,

 

(h) all Capital Lease Obligations of such Person,

 

(i) all unpaid obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty (other
than cash collateralized letters of credit to secure the performance of workers’
compensation, unemployment insurance, other social security laws or regulations,
bids, trade contracts, leases, environmental and other statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case, obtained in the ordinary course of business),

 

(j) Current Redeemable Equity, and

 

- 6 -



--------------------------------------------------------------------------------

(k) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.

 

The Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent that such
Person is liable therefor as a result of such Person’s ownership interest in or
other relationship with such entity, except to the extent that contractual
provisions binding on the holder of such Debt provide that such Person is not
liable therefor.

 

Notwithstanding the foregoing, (i) the Debt of any Person shall not include any
Conduit Debt and any Insured Debt or any guaranty thereof by the Borrower,
Radian Asset Assurance, Inc. or another Insurance Subsidiary in the ordinary
course of its business, and (ii) in connection with the purchase by the Borrower
or any Material Subsidiary of any business, the term “Debt” will exclude
post-closing payment adjustments to which the seller may become entitled to the
extent such payment is determined by a final closing; provided, however, that,
at the time of closing, the amount of any such payment is not determinable and,
to the extent such payment thereafter becomes fixed and determined, the amount
is paid when due.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Dollar” or “$” refers to lawful money of the United States.

 

“Domestic Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.

 

“Effective Date” means the date on which each of the conditions specified in
Section 4.01 is satisfied (or waived in accordance with Section 9.02).

 

“Eligible Designee” means a special purpose corporation that (i) is organized
under the laws of the United States or any state thereof, (ii) is engaged in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business and (iii) issues (or the parent of which issues)
commercial paper rated at least A-1 or the equivalent thereof by S&P or P-1 or
the equivalent thereof by Moody’s.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or the
effects of the environment on health and safety.

 

“Equity Interests” means (i) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (ii) any warrants,
options or other rights to acquire such shares or interests.

 

- 7 -



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 4 14(b) or (c) of the Internal Revenue Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Internal Revenue
Code, is treated as a single employer under Section 414 of the Internal Revenue
Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (except an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA), whether or
not waived; (c) the filing pursuant to Section 4 12(d) of the Internal Revenue
Code or Section 3 03(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
or (g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

 

“Euro” means the single currency of the Participating Member States of the
European Union.

 

“Eurodollar”, when used with respect to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Events of Default” has the meaning specified in Article 7.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Excluded Taxes” means, with respect to any Lender Party or other recipient of a
payment made by or on account of any obligation of the Borrower hereunder:

 

(a) income or franchise taxes imposed on (or measured by) its net income,
receipts, capital or net worth by the United States (or any jurisdiction within
the United States, except to the extent that such jurisdiction within the United
States imposes such taxes solely in connection with such Lender Party’s
enforcement of its rights or exercise of its remedies under the Loan Documents),
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or. in the case of any Lender, in which
its applicable lending office is located;

 

- 8 -



--------------------------------------------------------------------------------

(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction described in clause (a) above; and

 

(c) in the case of a Foreign Lender, any withholding tax that (i) is in effect
and would apply to amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement or designates a new lending
office or (ii) is attributable to such Foreign Lender’s failure to comply with
Section 2.18(e).

 

Notwithstanding the foregoing, a withholding tax will not be an “Excluded Tax”
to the extent that (A) it is imposed on amounts payable to a Foreign Lender by
reason of an assignment made to such Foreign Lender at the Borrower’s request
pursuant to Section 2.20(b), (B) it is imposed on amounts payable to a Foreign
Lender by reason of any other assignment and does not exceed the amount for
which the assignor would have been indemnified pursuant to Section 2.18(a) or
(C) in the case of designation of a new lending office, it does not exceed the
amount for which such Foreign Lender would have been indemnified if it had not
designated a new lending office.

 

“Exposure” means, as applicable, a 364-Day Exposure or a Five-Year Exposure.

 

“Facility” means the 364-Day Facility or the Five-Year Facility.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of Cleveland, or, if such rate is not so published on
such Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

 

“Financial Officer” means the chief financial officer, treasurer, any assistant
treasurer, the controller or any assistant controller of the Borrower.

 

“Financing Transactions” means the execution, delivery and performance by the
Borrower of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

 

“Fiscal Quarter” means a fiscal quarter of the Borrower.

 

“Fiscal Year” means a fiscal year of the Borrower.

 

- 9 -



--------------------------------------------------------------------------------

“Five-Year Commitment” means, with respect to each Five-Year Lender, the
commitment of such Five-Year Lender to make Five-Year Revolving Loans and to
acquire participations in Swingline Loans and Letters of Credit hereunder in the
maximum aggregate amount, and upon and subject to the other terms and
conditions, set forth in this Agreement, as such commitment may be (a) reduced
from time to time pursuant to Section 2.09, (b) increased from time to time
pursuant to Section 2.21, and (c) reduced or increased from time to time by
assignments by or to such Five-Year Lender pursuant to Section 9.04. The initial
amount of each Five-Year Lender’s Five-Year Commitment is set forth on Schedule
2.01(b), or in the Assignment pursuant to which such Five-Year Lender shall have
assumed its initial Five-Year Commitment, as applicable. The initial aggregate
amount of the Five-Year Commitments is $300,000,000.

 

“Five-Year Exposure” means, with respect to any Five-Year Lender at any time,
the sum of (i) the aggregate outstanding principal amount of such Five-Year
Lender’s Five-Year Revolving Loans, (ii) such Five-Year Lender’s Swingline
Exposure at such time, and (iii) such Five-Year Lender’s LC Exposure.

 

“Five-Year Facility” means the revolving credit loan facility made available to
the Borrower under and pursuant to Section 2.01(b).

 

“Five-Year Lender” means a Lender having a Five-Year Commitment.

 

“Five-Year Loans” and “Five-Year Revolving Loans” means Revolving Loans advanced
under the Five-Year Facility.

 

“Five-Year Maturity Date” means the Five-Year Revolving Availability Termination
Date.

 

“Five-Year Revolving Availability” means on any date an amount equal to the
amount of the Total Five-Year Commitment on such date, minus the Total Five-Year
Outstanding Amount on such date.

 

“Five-Year Revolving Availability Period” means the period from and including
the Effective Date to but excluding the Five-Year Revolving Availability
Termination Date (or, if earlier, the date on which all outstanding Five-Year
Commitments terminate).

 

“Five-Year Revolving Availability Termination Date” means December 16, 2009 (or
if such date is not a Business Day with respect to Eurodollar Loans, the next
preceding day that is a Business Day with respect to Eurodollar Loans).

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.

 

“Foreign Subsidiary” means a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the laws
of a jurisdiction outside the United States, and conducting substantially all
its operations outside the United States.

 

- 10 -



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the most
recent audited Consolidated financial statements of the Borrower and its
Consolidated Subsidiaries delivered to the Lenders.

 

“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Debt or other debt-like obligations of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or advance or supply funds for the purchase of) any
security for the payment thereof, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Debt or other
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or other obligation; provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business or (ii) financial guarantees made as an incident to
the conduct by any Insurance Subsidiary of its insurance business and in the
ordinary course of such business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement.

 

“Indemnified Taxes” means all Taxes except Excluded Taxes.

 

“Insurance Subsidiary” means a Subsidiary that is a regulated insurance company.
As of the date of this Agreement, Amerin Guaranty Corporation, Amerin Re
Corporation, Radian Mortgage Reinsurance Company, Radian Asset Assurance Inc.,
Radian Reinsurance (Bermuda) Limited, Radian Asset Assurance Limited,
Van-American Insurance Company, Inc., Commonwealth Mortgage Assurance Company of
Texas, Radian Guaranty Inc., Radian Mortgage Insurance Company, Inc. (f/k/a
Commonwealth Mortgage Assurance Company of Arizona), and Radian Insurance Inc.
constitute the Insurance Subsidiaries.

 

- 11 -



--------------------------------------------------------------------------------

“Insured Debt” means any debt of the Borrower or its Subsidiaries that is
guaranteed by the Borrower, Radian Asset Assurance, Inc. or another Insurance
Subsidiary, provided that the proceeds of such debt are used to purchase
securities, instruments, notes or other obligations issued or owed by any Person
that is not an Affiliate of Borrower, in the ordinary course of business.

 

“Interest Election” means an election by the Borrower to change or continue the
Interest Type of a Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each calendar month, (b) with respect to any Swingline Loan, the day on
which such Loan is required to be repaid and (c) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, if such interest Period is longer than three months,
each day during such Interest Period that occurs at intervals of three months’
duration after the first day of such interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
beginning on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or other periods available from all Lenders) thereafter, as the Borrower may
elect; provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be deemed to be the effective date
of the most recent conversion or continuation of such Borrowing.

 

“Interest Type”, when used with respect to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

“LC Disbursement” means a payment made by the Letter of Credit Issuer in respect
of a drawing under a Letter of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Letters of Credit outstanding at such time (which, as to Letters of Credit
denominated in Alternative Currencies, shall be deemed to be the Dollar
equivalent at such time of the undrawn amount of all such Alternative Currency
Letters of Credit) plus (b) the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Borrower at such time
(which, as to LC Disbursements made under Letters of Credit denominated in
Alternative

 

- 12 -



--------------------------------------------------------------------------------

Currencies, shall be deemed to be the Dollar equivalent at such time of all such
Alternative Currency LC Disbursements). The LC Exposure of any Five-Year Lender
at any time will be its Percentage of the total LC Exposure at such time.

 

“LC Sublimit” means Fifty Million Dollars ($50,000,000).

 

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Lender Parties” means the Lenders, the Letter of Credit Issuer and the
Administrative Agent.

 

“Lenders” means the Persons listed on Schedules 2.01(a) and 2.01(b) and any
other Person that shall have become a party hereto pursuant to an Assignment,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment. Unless the context requires otherwise, the term “Lenders” includes
the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to Section 2.05 of
this Agreement.

 

“Letter of Credit Issuer” means KeyBank National Association and its successors
in such capacity as provided in Section 2.05(i).

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the per annum rate of interest, determined by the Administrative Agent
in accordance with its usual procedures (which determination shall be conclusive
and binding absent manifest error) as of approximately 11:00 A.M. (London time)
two (2) Business Days prior to the beginning of such Interest Period pertaining
to such Eurodollar Borrowing, appearing on page 3750 of the Dow Jones Telerate
Service (or any successor to or substitute page of such Service, or any
successor to or substitute for such Service providing rate quotations comparable
to those currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) as
the rate in the London interbank market for dollar deposits in immediately
available funds with a maturity comparable to such Interest Period. In the event
that such a rate quotation is not available for any reason, then the rate shall
be the rate, determined by the Administrative Agent as of approximately 11:00
A.M. (London time) two (2) Business Days prior to the beginning of such Interest
Period pertaining to such Eurodollar Borrowing, to be the average (rounded
upwards, if necessary, to the nearest one hundredth of one percent (1/100th of
1%)) of the per annum rates of interest at which dollar deposits in immediately
available funds, approximately equal in principal amount to such Eurodollar
Borrowing and for a maturity comparable to the Interest Period, are offered to
KeyBank National Association by prime banks in the London interbank market.

 

- 13 -



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Like-Kind Exchange” means the disposition of property in exchange for similar
property or for cash proceeds in a transaction qualifying as a like-kind
exchange pursuant to Section 1031 of the Internal Revenue Code of 1986 (or any
successor provision).

 

“Loan Documents” means this Agreement, any promissory note issued by the
Borrower pursuant to Section 2.10(e), the Letters of Credit and any certificate
required to be delivered by the Borrower pursuant to Article 2 or Article 5.

 

“Loans” means loans made by the Lenders to the Borrower pursuant to this
Agreement. Unless the context requires otherwise, the term “Loans” includes
Swingline Loans.

 

“Long-Term Debt” means any Debt that, in accordance with GAAP, constitutes (or,
when incurred, constituted) a long-term liability.

 

“Marginal Rating” means the insurance or insurer (as applicable) financial
strength ratings of any Insurance Subsidiary that are both (i) lower than “AA-”,
but not lower than “A-”, as rated by S&P and (ii) lower than “Aa3”, but not
lower than “A3”, as rated by Moody’s.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, or prospects of the
Borrower and its Subsidiaries taken as a whole, except for circumstances that
affect the insurance industry as a whole, (b) the ability of the Borrower to
perform its obligations under any Loan Document or (c) the rights of or benefits
available to any Lender Party under, or the validity or enforceability of, any
Loan Document.

 

“Material Debt” means Debt (other than obligations in respect of the Loans and
Letters of Credit and Current Redeemable Equity) of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$50,000,000.

 

“Material Insurance Subsidiary” means a Material Subsidiary that is also an
Insurance Subsidiary.

 

“Material Subsidiary” means a Subsidiary the stockholders’ equity of which
exceeds an amount equal to 15% of the Consolidated stockholders’ equity of the
Borrower, determined in accordance with GAAP. As of the date of this Agreement,
Radian Guaranty Inc., Amerin Guaranty Corporation, Radian Insurance Inc.,
Enhance Financial Services Group Inc., and Radian Asset Assurance Inc.
constitute the Material Subsidiaries.

 

- 14 -



--------------------------------------------------------------------------------

“Maturity Date” means, as the case may be, the 364-Day Maturity Date or the
Five-Year Maturity Date.

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors and assigns
or, if it shall be dissolved or shall no longer assign credit ratings to long
term debt, then any other nationally recognized statistical rating agency
designated by the Administrative Agent and reasonably acceptable to the
Borrower.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Participants” has the meaning specified in Section 9.04(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Percentage” means, with respect to any Five-Year Lender, the percentage of the
total Five-Year Commitments represented by such Lender’s Five-Year Commitment.
If the Commitments of the Five-Year Facility have terminated or expired, the
Percentages will be determined based on the Commitments of the Five-Year
Facility most recently in effect, adjusted to give effect to any assignments.

 

“Permitted Liens” means:

 

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 90 days or are being
contested in good faith by appropriate proceedings;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations (including, without limitation, deposits made in the
ordinary course of business to cash collateralize letters of credit described in
the parenthetical in clause (i) of the definition of “Debt”);

 

- 15 -



--------------------------------------------------------------------------------

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, and Liens imposed by statutory or common law
relating to banker’s liens or rights of setoff or similar rights relating to
deposit accounts, in each case in the ordinary course of business;

 

(e) Liens arising in the ordinary course of business in favor of issuers of
documentary letters of credit;

 

(f) contractual set-off rights, rights of lessees and licensees arising in the
ordinary course of business;

 

(g) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article 7;

 

(h) easements, zoning restrictions, rights-of-way, licenses, reservations, minor
irregularities of title and similar encumbrances on real property imposed by law
or arising in the ordinary course of business that do not secure any monetary
obligation and do not materially detract from the value of the affected property
or interfere with the ordinary conduct of business of the Borrower or any
Material Subsidiary; and

 

(i) any extensions, replacements, renewals or refinancing of the foregoing.

 

provided that, except as provided in clause (c), above, the term “Permitted
Liens” shall not include any Lien that secures Debt.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (except a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) a “contributing sponsor” as defined in Section
400 l(a)(13) of ERISA.

 

“Prevailing Eastern Time” means “eastern standard time” as defined in 15 USC
§263 as modified by 15 USC §260a.

 

“Pricing Schedule” means the Pricing Schedule attached hereto.

 

“Prime Rate” means, for any day, the rate of interest per annum then most
recently publicly announced by KeyBank National Association as its “prime” rate
(or equivalent rate otherwise named) in effect at its principal office in
Cleveland, Ohio, which prime rate is not

 

- 16 -



--------------------------------------------------------------------------------

necessarily the lowest rate of interest charged by KeyBank National Association
to commercial borrowers. Each change in the Prime Rate will be effective for
purposes hereof from and including the date such change is publicly announced as
being effective.

 

“Rating Agency” means each of S&P and Moody’s.

 

“Register” has the meaning specified in Section 9.04(c).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and its Affiliates.

 

“Required Lenders” means, at any time, Lenders having aggregate Exposures and
unused Commitments representing more than 50% of the sum of all Exposures and
unused Commitments at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower, or any payment (whether in cash, securities or other property) or
incurrence of an obligation by the Borrower or any of its Subsidiaries,
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interest in the Borrower.

 

“Revolving Loan” means a Loan made pursuant to Section 2.02.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors and assigns or, if it shall be dissolved or
shall no longer assign credit ratings to long term debt, then any other
nationally recognized statistical rating agency designated by the Administrative
Agent and reasonably acceptable to the Borrower.

 

“Sale and Leaseback Transaction” means any arrangement whereby, directly or
indirectly, a Person shall sell or transfer any property, real or personal, used
or useful in such Person’s business and thereafter rent or lease such property
or other property that such Person intends to use for substantially the same
purpose or purposes as the property sold or transferred.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Senior Debt Rating” means a rating of the Borrower’s senior long-term debt
which is not secured or supported by a guarantee, letter of credit or other form
of credit enhancement; provided that if a Senior Debt Rating by a Rating Agency
is required to be at or above a specified level and such Rating Agency shall
have changed its system of classifications after the date hereof, the
requirement will be met if the Senior Debt Rating by such Rating Agency is at or
above the new rating which most closely corresponds to the specified level under
the old rating system; and provided further that the Senior Debt Rating in
effect on any date is that in effect at the close of business on such date.

 

- 17 -



--------------------------------------------------------------------------------

“Senior Officer” means any of the Chairman of the Board of Directors, the Chief
Executive Officer, the Chief Operating Officer, the President, or any Executive
Vice President of the Borrower or any Financial Officer.

 

“Statutory Reserve Adjustment” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board). Such
reserve percentages will include those imposed pursuant to such Regulation D.
Eurodollar Loans will be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve
Adjustment will be adjusted automatically on and as of the effective date of any
change in any applicable reserve percentage.

 

“Statutory Statement” means, as to any Insurance Subsidiary, a statement of the
condition and affairs of such Insurance Subsidiary, prepared in accordance with
statutory accounting practices required or permitted by the Applicable Insurance
Regulatory Authority, and filed with the Applicable Insurance Regulatory
Authority.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other corporation, limited
liability company, partnership or other entity of which securities or other
ownership interests (i) representing more than 50% of the ordinary voting power
or, in the case of a partnership, more than 50% of the general partnership
voting interests or (ii) otherwise having ordinary voting power to elect a
majority of the board of directors or other persons performing similar
functions, are, as of such date, owned, controlled or held.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Swingline Exposure” means, at any time, the aggregate outstanding principal
amount of the Swingline Loans at such time. The Swingline Exposure of any
Five-Year Lender at any time will be its Percentage of the total Swingline
Exposure at such time.

 

“Swingline Lender” means KeyBank National Association, in its capacity as the
lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

- 18 -



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Total 364-Day Commitment” means, at any date, the aggregate of the 364-Day
Commitments of all 364-Day Lenders at such date.

 

“Total 364-Day Outstanding Amount” means, at any date, the aggregate Exposures
of all 364-Day Lenders at such date.

 

“Total Capitalization” means, at any date, the aggregate of, without
duplication, (i) Consolidated Debt of the Borrower, of the type described in any
of clauses (a), (b) and (h) of the definition of “Debt”, on such date, (ii)
Consolidated stockholders’ equity of the Borrower, determined in accordance with
GAAP, on such date, and (iii) to the extent not included in either of clause (i)
or clause (ii) of this definition, Current Redeemable Equity on such date.

 

“Total Debt” means, at any date, the aggregate of, without duplication, (i)
Consolidated Debt of the Borrower, of the type described in any of clauses (a),
(b) and (h) of the definition of “Debt”, on such date, and (ii) to the extent
not included in clause (i) of this definition, Current Redeemable Equity on such
date.

 

“Total Five-Year Commitment” means, at any date, the aggregate of the Five-Year
Commitments of all Five-Year Lenders at such date.

 

“Total Five-Year Outstanding Amount” means, at any date, the aggregate Exposures
of all Five-Year Lenders at such date.

 

“United States” means the United States of America.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement. Loans and Borrowings may be classified by Interest Type (e.g., a
“Eurodollar Loan” or a “Eurodollar Borrowing”).

 

Section 1.03. Terms Generally. The definitions of terms herein (including those
incorporated by reference to another document) apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
includes the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(a)

 

- 19 -



--------------------------------------------------------------------------------

any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof’
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the word “property” shall be construed to refer to any
and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

Section 1.04. Accounting Terms; Changes in GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time; provided that,
if the Borrower notifies the Administrative Agent that the Borrower requests an
amendment of any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment of any provision hereof for such purpose), regardless of whether such
notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be applied on the basis of GAAP as in effect
and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith.

 

ARTICLE 2

 

THE CREDITS

 

Section 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each 364-Day Lender agrees to make 364-Day Revolving Loans to the
Borrower from time to time during the 364-Day Revolving Availability Period in
an aggregate principal amount that will not at any time result in (A) such
364-Day Lender’s 364-Day Exposure exceeding its 364-Day Commitment or (B) the
Total 364-Day Outstanding Amount exceeding the Total 364-Day Commitment then in
effect. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow 364-Day Revolving
Loans.

 

(b) Subject to the terms and conditions set forth herein, each Five-Year Lender
agrees to make Five-Year Revolving Loans to the Borrower from time to time
during the Five-Year Revolving Availability Period in an aggregate principal
amount that will not at any time result in (A) such Five-Year Lender’s Five-Year
Exposure exceeding its Five-Year Commitment or (B) the Total Five-Year
Outstanding Amount exceeding the Total Five-Year Commitment then in effect.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Five-Year Revolving Loans.

 

- 20 -



--------------------------------------------------------------------------------

(c) The Commitments of the Lenders are several, i.e., the failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder, and no Lender shall be responsible for any other
Lender’s failure to make Loans as and when required hereunder.

 

Section 2.02. Revolving Loans. (a) Each Revolving Loan shall be made as part of
a Borrowing consisting of Loans of the same Interest Type and under the same
Facility made by the Lenders of such Facility ratably in accordance with their
respective Commitments, as the Borrower may request (subject to Section 2.15) in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to fund such
Loan. Any exercise of such option shall not affect the Borrower’s obligation to
repay such Loan to the Lender as provided herein.

 

(b) At the beginning of each Interest Period for any Eurodollar Borrowing, the
aggregate amount of such Borrowing shall be an integral multiple of $1,000,000
and not less than $5,000,000. When each Base Rate Borrowing is made, the
aggregate amount of such Borrowing shall be an integral multiple of $1,000,000
and not less than $2,000,000; provided that a Base Rate Borrowing may be in an
aggregate amount that is equal to the entire unused balance of, as the case may
be, the 364-Day Commitments or the Five-Year Commitments. Borrowings of more
than one Interest Type may be outstanding at the same time; provided that there
shall not at any time be more than a total of seven Eurodollar Borrowings
outstanding.

 

(c) Notwithstanding any other provision hereof, the Borrower will not be
entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date of the Facility under which such Eurodollar Borrowing is made.

 

Section 2.03. Requests to Borrow Revolving Loans. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
Prevailing Eastern Time, three Business Days before the date of the proposed
Borrowing or (b) in the case of a Base Rate Borrowing, not later than 11:00
a.m., Prevailing Eastern Time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(i) the Facility (364-Day or Five-Year) under which such Borrowing is made;

 

(ii) the aggregate amount of such Borrowing;

 

(iii) the date of such Borrowing, which shall be a Business Day;

 

- 21 -



--------------------------------------------------------------------------------

(iv) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

 

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
“Interest Period”; and

 

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Interest Type of a Borrowing is specified, the
requested Borrowing will be a Base Rate Borrowing. If no Interest Period with
respect to a requested Eurodollar Borrowing is specified, the Borrower will be
deemed to have selected an Interest Period of one month’s duration. Promptly
after it receives a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender as to the details of such
Borrowing Request and the amount of such Lender’s Loan to be made pursuant
thereto.

 

Section 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Five-Year Revolving Availability Period, in each case in
an amount that (i) is an integral multiple of $1,000,000, (ii) will not result
in the aggregate outstanding principal amount of all Swingline Loans exceeding
$40,000,000 and (iii) will not result in the Total Five-Year Outstanding Amount
exceeding the Total Five-Year Commitment then in effect; provided that the
Swingline Lender may, but will not be required to, make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Swingline Loans.

 

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or email
transmission), not later than 3:00 p.m., Prevailing Eastern Time, on the
proposed date of borrowing. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent shall promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the Borrower’s general deposit account with the Swingline Lender by
5:00 p.m., Prevailing Eastern Time, on the requested date of such Swingline
Loan; provided that the Swingline Lender will endeavor to make each Swingline
Loan available to the Borrower by means of a credit to the Borrower’s general
deposit account with the Swingline Lender within two hours after the submission
of the request by the Borrower on the requested date of such Swingline Loan, or
if requested after 3:00 p.m., Prevailing Eastern Time, then before 10:30 a.m. on
the next Business Day after the requested date of such Swingline Loan. Each
Swingline Loan shall bear interest at the rate specified in Section 2.14(c).

 

(c) The Borrower unconditionally promises to pay to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Five-Year Maturity Date and the thirtieth day after such Swingline Loan is made;
provided that, unless the Swingline Lender

 

- 22 -



--------------------------------------------------------------------------------

otherwise expressly agrees in writing, on each day that a Borrowing of Revolving
Loans is made, the Borrower shall repay all Swingline Loans that were
outstanding when such Borrowing was requested.

 

(d) The Borrower will have the right at any time to prepay any Swingline Loan in
full or in part in an amount that is an integral multiple of $1,000,000. The
Borrower shall notify the Swingline Lender and the Administrative Agent, by
telephone (confirmed by telecopy or email transmission), of the date and amount
of any such prepayment not later than noon, Prevailing Eastern Time, on the date
of prepayment. Each such prepayment shall be made directly to the Swingline
Lender and shall be accompanied by accrued interest on the amount prepaid.

 

(e) The Swingline Lender may, by written notice given to the Administrative
Agent not later than 3:00 p.m., Prevailing Eastern Time, on any Business Day,
require the Five-Year Lenders to acquire participations on such Business Day in
all or a portion of the Swingline Loans then outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Five-Year Lenders will
participate. Promptly after it receives such notice, the Administrative Agent
shall notify each Five-Year Lender as to the details thereof and such Five-Year
Lender’s Percentage of such aggregate amount of Swingline Loans. Each Five-Year
Lender agrees, upon receipt of such notification, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Five-Year Lender’s
Percentage of such aggregate amount of Swingline Loans. Each Five-Year Lender’s
obligation to acquire participations in Swingline Loans pursuant to this
subsection is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or termination of the Commitments, and each payment by a
Five-Year Lender to acquire such participations shall be made without any
offset, abatement, withholding or reduction whatsoever. Each Five-Year Lender
shall comply with its obligation under this subsection by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Five-Year Lender (and Section 2.07(b) shall apply,
mutatis mutandis, to the payment obligations of the Five-Year Lenders under this
subsection), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Five-Year Lenders. The
Administrative Agent shall notify the Borrower of any participations in
Swingline Loans acquired pursuant to this subsection, and thereafter payments in
respect of such Swingline Loans shall be made to the Administrative Agent and
not to the Swingline Lender. Any amounts received by the Swingline Lender from
the Borrower (or any other party on behalf of the Borrower) in respect of a
Swingline Loan after the Swingline Lender receives the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent,
which shall promptly remit any such amounts received by it to the Five-Year
Lenders that shall have made payments pursuant to this subsection and to the
Swingline Lender, as their interests may appear. The purchase of participations
in Swingline Loans pursuant to this subsection will not relieve the Borrower of
any default in the payment thereof.

 

Section 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or for the account of its Subsidiaries (however, such
Subsidiary’s joining in any letter of credit application, reimbursement
agreement or other agreement in connection with a Letter of Credit issued for
its account shall not in any respect impair or otherwise affect the Borrower’s
primary obligations in

 

- 23 -



--------------------------------------------------------------------------------

respect of such Letter of Credit pursuant to this Agreement), in a form
reasonably acceptable to the Administrative Agent, the Letter of Credit Issuer
and the Borrower, from time to time during period from and after the Effective
Date until the date that is fifteen (15) Business Days prior to the Five-Year
Revolving Availability Termination Date. Subject to the terms and conditions of
this Agreement, Letters of Credit may be denominated, at the option of the
Borrower, in Dollars or in an Alternative Currency. If the terms and conditions
of any form of letter of credit application, reimbursement agreement or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Letter of Credit Issuer relating to any Letter of Credit are not consistent
with the terms and conditions of this Agreement, the terms and conditions of
this Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal or Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall give to the
Administrative Agent and the Letter of Credit Issuer by telephone (confirmed by
telecopy or email transmission), reasonably in advance of the requested date of
issuance, amendment, renewal or extension, a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the requested date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with Section 2.05(c)), the amount of
such Letter of Credit and the currency in which it is to be denominated, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Letter of Credit Issuer, the Borrower also shall submit a
letter of credit application on the Letter of Credit Issuer’s standard form
(with such changes as are agreed by the Letter of Credit Issuer and the
Borrower) in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the LC Exposure will not exceed the LC
Sublimit, (ii) the LC Exposure in respect of all Letters of Credit denominated
in Alternative Currencies will not exceed the Alternative Currency Sublimit, and
(iii) the Total Five-Year Outstanding Amount will not exceed the Total Five-Year
Commitment then in effect.

 

(c) Expiration Date. Each Letter of Credit shall expire at or before the close
of business on the earlier of (i) the date that is one (1) year after such
Letter of Credit is issued (or, in the case of any renewal or extension thereof,
one (1) year after such renewal or extension) and (ii) the date that is ten (10)
Business Days (or such lesser period as the Letter of Credit Issuer may agree in
its sole discretion) before the Five-Year Maturity Date. At the request of the
Borrower a Letter of Credit may provide that the expiration date thereof may be
automatically extended without amendment for a period of one year from the
original expiration date or any subsequent expiration date (but in no event
later than the date specified in clause (ii) of the immediately preceding
sentence), unless, prior to such original or subsequent expiration date (with
the length of such prior period being requested by the Borrower and subject to
the approval of the Letter of Credit Issuer), the Letter of Credit Issuer shall
notify the beneficiary thereof that such Letter of Credit will not be renewed
for any such additional period.

 

- 24 -



--------------------------------------------------------------------------------

(d) Participations. Effective upon the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Letter of Credit Issuer or the Five-Year
Lenders, the Letter of Credit Issuer grants to each Five-Year Lender, and each
Five-Year Lender acquires from the Letter of Credit Issuer, a participation in
such Letter of Credit equal to such Five-Year Lender’s Percentage of the
aggregate amount available to be drawn thereunder. Pursuant to such
participations, each Five-Year Lender agrees to pay to the Administrative Agent,
for the account of the Letter of Credit Issuer, such Five-Year Lender’s
Percentage of (i) each LC Disbursement made by the Letter of Credit Issuer and
not reimbursed by the Borrower on the date due as provided in Section 2.05(e)
and (ii) any reimbursement payment required to be refunded to the Borrower for
any reason. Each Five-Year Lender’s obligation to acquire participations and
make payments pursuant to this subsection is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or any reduction or termination of the Five-Year Commitments, and
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

(e) Reimbursement. If the Letter of Credit Issuer makes any LC Disbursement
under a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying an amount equal to such LC Disbursement to the Administrative Agent not
later than 4:00 p.m., Prevailing Eastern Time, on the day that such LC
Disbursement is made, if the Borrower receives notice of such LC Disbursement
before 10:00 a.m., Prevailing Eastern Time, on such day of disbursement, or, if
such notice has not been received by the Borrower before 10:00 a.m., Prevailing
Eastern Time, on such day of disbursement, then not later than 4:00 p.m.,
Prevailing Eastern Time, on (i) the Business Day that the Borrower receives such
notice, if such notice is received before 10:00 a.m., Prevailing Eastern Time,
on the day of receipt of such notice or (ii) the next Business Day, if such
notice is not received before 10:00 a.m. on the day of receipt of such notice;
provided that, the Borrower may, subject to the conditions to borrowing set
forth herein (including Borrowing amounts), request in accordance with the terms
and conditions of this Agreement that such payment be made with the proceeds of
a Base Rate Five-Year Revolving Loan in an equivalent amount and, to the extent
so financed, the Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting Five-Year Revolving Loan. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Five-Year
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Five-Year Lender’s Percentage thereof. Promptly
after it receives such notice, each Five-Year Lender shall pay to the
Administrative Agent its Percentage of the payment then due from the Borrower,
in the same manner as is provided in Section 2.07 with respect to Loans made by
such Five-Year Lender (and Section 2.07(b) shall apply, mutatis mutandis, to
such payment obligations of the Five-Year Lenders), and the Administrative Agent
shall promptly pay to the Letter of Credit Issuer the amounts so received by it
from the Five-Year Lenders. If a Five-Year Lender makes a payment pursuant to
this subsection to reimburse the Letter of Credit Issuer for any LC Disbursement
(other than by funding Base Rate Five-Year Loans as contemplated above), (i)
such payment will not constitute a Loan and will not relieve the Borrower of its
obligation to reimburse such LC Disbursement and (ii) such Five-Year Lender will
be subrogated to its pro rata share of the Letter of Credit Issuer’s claim
against the Borrower for such reimbursement. Promptly after the Administrative
Agent receives any payment from the Borrower pursuant to this subsection, the
Administrative Agent will distribute such payment to the Letter of Credit Issuer
or, if Five-Year Lenders have made payments pursuant to this subsection to
reimburse the Letter of Credit Issuer, then to such Five-Year Lenders and the
Letter of Credit Issuer as their interests may appear.

 

- 25 -



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.05(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Letter of Credit Issuer under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Five-Year Lenders, the Letter of Credit Issuer and
their respective Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Letter of Credit Issuer; provided that the foregoing shall
not excuse the Letter of Credit Issuer from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Letter of Credit
Issuer’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. In
the absence of gross negligence or willful misconduct on the part of the Letter
of Credit Issuer (as finally determined by a court of competent jurisdiction),
the Letter of Credit Issuer shall be deemed to have exercised care in each such
determination. Without limiting the generality of the foregoing, the parties
agree that, with respect to documents presented which appear on their face to be
in substantial compliance with the terms of a Letter of Credit, the Letter of
Credit Issuer may, in its sole discretion, either (A) accept and make payment
upon such documents without responsibility for further investigation, regardless
of any notice or information to the contrary, or (B) refuse to accept and make
payment upon such documents if such documents do not strictly comply with the
terms of such Letter of Credit.

 

(g) Disbursement Procedures. The Letter of Credit Issuer shall, promptly after
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Letter of Credit Issuer shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Letter of Credit Issuer has
made or will make an LC Disbursement pursuant thereto; provided that any failure
to give or delay in giving such notice will not relieve the Borrower of its
obligation to reimburse the Letter of Credit Issuer and the Five-Year Lenders
with respect to any such LC Disbursement.

 

- 26 -



--------------------------------------------------------------------------------

(h) Interim Interest. Unless the Borrower reimburses an LC Disbursement in full
on the day it is made, the unpaid amount thereof shall bear interest, for each
day from and including the day on which such LC Disbursement is made to but
excluding the day on which the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to Section
2.05(e), then Sections 2.14(d) and 2.14(e) shall apply. Interest accrued
pursuant to this subsection shall be for the account of the Letter of Credit
Issuer, except that a pro rata share of interest accrued on and after the day
that any Five-Year Lender reimburses the Letter of Credit Issuer for a portion
of such LC Disbursement pursuant to Section 2.05(e) shall be for the account of
such Five-Year Lender.

 

(i) Replacement of Letter of Credit Issuer. The Letter of Credit Issuer may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Letter of Credit Issuer and the successor Letter of Credit
Issuer. The Administrative Agent shall notify the Five-Year Lenders of any such
replacement. At the time any such replacement becomes effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Letter of
Credit Issuer pursuant to Section 2.13(e). On and after the effective date of
any such replacement, (i) the successor Letter of Credit Issuer will have all
the rights and obligations of the Letter of Credit Issuer under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Letter of Credit Issuer” will be deemed to refer to such
successor or to any previous Letter of Credit Issuer, or to such successor and
all previous Letter of Credit Issuer, as the context shall require. After the
Letter of Credit Issuer is replaced, it will remain a party hereto and will
continue to have all the rights and obligations of the Letter of Credit Issuer
under this Agreement with respect to Letters of Credit issued by it before such
replacement, but will not be required to issue additional Letters of Credit.

 

Section 2.06. Extension of 364-Day Maturity Date. The Borrower may, by written
notice delivered to the Administrative Agent not less than 30 days prior to the
364-Day Revolving Availability Termination Date, extend the 364-Day Maturity
Date to the date that is the first anniversary of the 364-Day Revolving
Availability Termination Date, but only so long as, (i) on the date on which the
Borrower delivers such notice to the Administrative Agent and on the 364-Day
Revolving Availability Termination Date no Default has occurred and is
continuing, (ii) the representations and warranties of the Borrower set forth in
the Loan Documents shall be true in all material respects on and as of the date
on which the Borrower delivers such notice to the Administrative Agent and on
and as of the 364-Day Revolving Availability Termination Date and (iii) on the
364-Day Revolving Availability Termination Date the Borrower shall have (A)
delivered to the Administrative Agent a certificate, dated that date and signed
by the President, a Vice President or a Financial Officer of the Borrower,
confirming compliance with the conditions set forth in clauses (i) and (ii) of
this Section 2.06 and (B) executed and delivered to the Agent such confirmation
or other acknowledgment of the effectiveness of such extension as the
Administrative Agent may require. Notwithstanding any such extension of the
364-Day Maturity Date, no 364-Day Revolving Loans shall be available after the
expiration of the 364-Day Revolving Availability Period.

 

Section 2.07. Funding of Revolving Loans. (a) Each Lender making a Revolving
Loan hereunder shall wire the principal amount thereof in immediately available
funds, by 1:00 p.m.,

 

- 27 -



--------------------------------------------------------------------------------

Prevailing Eastern Time, on the proposed date of such Loan, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent shall make such funds available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent and
designated by the Borrower in the applicable Borrowing Request; provided that
Base Rate Five-Year Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e) will be remitted by the
Administrative Agent to the Letter of Credit Issuer.

 

(b) Unless the Administrative Agent receives notice from a Lender before the
proposed date of any Borrowing that such Lender will not make its share of such
Borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.07(a) and may, in reliance on such assumption, make a
corresponding amount available to the Borrower. In such event, if a Lender has
not in fact made its share of such Borrowing available to the Administrative
Agent, such Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the day such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to Base Rate Loans. If such Lender pays
such amount to the Administrative Agent, such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

Section 2.08. Interest Elections. (a) Each Borrowing of Revolving Loans
initially shall be of the Interest Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Interest Type or, in the case
of a Eurodollar Borrowing, to continue such Borrowing for one or more additional
Interest Periods, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent thereof by telephone by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting that a
Borrowing of the Interest Type resulting from such election be made on the
effective date of such election. Each such telephonic Interest Election shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or e-mail
transmission to the Administrative Agent of a written Interest Election in a
form approved by the Administrative Agent and signed by the Borrower.

 

- 28 -



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election shall specify the following
information in compliance with Section 2.02 and subsection (e) of this Section:

 

(i) the Borrowing to which such Interest Election applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election,
which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

 

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”.

 

If an Interest Election requests a Eurodollar Borrowing but does not specify an
Interest Period, the Borrower will be deemed to have selected an Interest Period
of one month’s duration.

 

(d) Promptly after it receives an Interest Election, the Administrative Agent
shall advise each Lender as to the details thereof and such Lender’s portion of
each resulting Borrowing.

 

(e) if the Borrower fails to deliver a timely Interest Election with respect to
a Eurodollar Borrowing before the end of an Interest Period applicable thereto,
such Borrowing (unless repaid) will be converted to a Base Rate Borrowing at the
end of such Interest Period. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing, (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) each Eurodollar
Borrowing (unless repaid) will be converted to a Base Rate Borrowing at the end
of the Interest Period applicable thereto on the date of such notice.

 

Section 2.09. Termination or Reduction of Commitments. (a) Unless previously
terminated, (i) the 364-Day Commitments will terminate on the 364-Day Revolving
Availability Termination Date, and (ii) the Five-Year Commitments will terminate
on the Five-Year Revolving Availability Termination Date.

 

(b) The Borrower may at any time terminate, or from time to time reduce, the
364-Day Commitments; provided that (i) the amount of each reduction of the
364-Day Commitments shall be an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the Borrower shall not terminate or reduce the 364-Day
Commitments if, after giving effect thereto and to any concurrent prepayment of
364-Day Revolving Loans pursuant to Section 2.11, the Total 364-Day Outstanding
Amount would exceed the Total 364-Day Commitment and (iii) the Borrower shall
not reduce the 364-Day Commitments if, after giving effect thereto, the
outstanding Commitments would be less than $50,000,000.

 

- 29 -



--------------------------------------------------------------------------------

(c) The Borrower may at any time terminate, or from time to time reduce, the
Five-Year Commitments; provided that (i) the amount of each reduction of the
Five-Year Commitments shall be an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Five-Year Commitments if, after giving effect thereto and to any concurrent
prepayment of Five-Year Revolving Loans pursuant to Section 2.11, the Total
Five-Year Outstanding Amount would exceed the Total Five-Year Commitment and
(iii) the Borrower shall not reduce the Five-Year Commitments if, after giving
effect thereto, the outstanding Commitments would be less than $75,000,000.

 

(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce Commitments under Section 2.09(b) or (c), at least one
Business Day before the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly after it
receives any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each notice delivered by the Borrower pursuant to this
Section will be irrevocable; provided that any such notice terminating
Commitments may state that it is conditioned on the effectiveness of other
credit facilities, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or before the specified effective date) if
such condition is not satisfied. Any termination or reduction of Commitments
will be permanent and will be made ratably among, as appropriate, the 364-Day
Lenders or the Five-Year Lenders in accordance with their respective
Commitments.

 

Section 2.10. Payment at Maturity; Evidence of Debt. (a)(i) The Borrower
unconditionally promises to pay to the Administrative Agent on the 364-Day
Maturity Date, for the account of each 364-Day Lender, the then unpaid principal
amount of such Lender’s 364-Day Revolving Loans. (ii) The Borrower
unconditionally promises to pay to the Administrative Agent on the Five-Year
Maturity Date, for the account of each Five-Year Lender, the then unpaid
principal amount of such Lender’s Five-Year Revolving Loans.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility under which it is
advanced, the Interest Type thereof and each Interest Period (if any) applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to subsections (b) and
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that any failure by any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not affect the Borrower’s obligation to repay the Loans in accordance with the
terms of this Agreement.

 

- 30 -



--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender and substantially
in the form of, as appropriate, Exhibit B-1 or Exhibit B-2 hereto. Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein.

 

Section 2.11. Optional and Mandatory Prepayments; Mandatory Cash Deposits. (a)
Optional Prepayments. The Borrower will have the right at any time to prepay any
Borrowing in whole or in part, subject to the provisions of this Section and
Section 2.17.

 

(b) Mandatory Prepayments. (i) If at any date the Total 364-Day Outstanding
Amount exceeds the Total 364-Day Commitment calculated as of such date, then not
later than the next succeeding Business Day, the Borrower shall be required to
prepay the 364-Day Loans in an amount equal to such excess until the Total
364-Day Outstanding Amount does not exceed the Total 364-Day Commitment; and
(ii) if at any date the Total Five-Year Outstanding Amount exceeds the Total
Five-Year Commitment calculated as of such date, then not later than the next
succeeding Business Day, the Borrower shall be required to prepay the Five-Year
Loans (or, if no Five-Year Revolving Loans or Swingline Loans are outstanding,
deposit cash in pledge with the Administrative Agent to cash collateralize
Letter of Credit liabilities) in an amount equal to such excess until the Total
Five-Year Outstanding Amount does not exceed the Total Five-Year Commitment.

 

(c) Allocation of Prepayments. Before any optional or mandatory prepayment of
Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings to
be prepaid and shall specify such selection in the notice of such prepayment
pursuant to Section 2.11(f).

 

(d) Partial Prepayments. Each partial prepayment of a Borrowing shall be in an
amount that would be permitted under Section 2.02(b) for a Borrowing of the same
Interest Type, except as needed to apply fully the required amount of a
mandatory prepayment. Each partial prepayment of a Borrowing shall be applied
ratably to the Loans included in such Borrowing.

 

(e) Accrued Interest. Each prepayment of a Borrowing shall be accompanied by
accrued interest to the extent required by Section 2.12 or Section 2.14.

 

(f) Notice of Prepayments. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy or e-mail transmission) of any prepayment of
any Borrowing hereunder (i) in the case of a Eurodollar Borrowing, not later
than noon, Prevailing Eastern Time, three Business Days before the date of
prepayment and (ii) in the case of a Base Rate Borrowing, not later than noon,
Prevailing Eastern Time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by Section
2.09(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09(c). Promptly after it
receives any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof.

 

- 31 -



--------------------------------------------------------------------------------

(g) Mandatory Cash Deposits. If at any date the LC Exposure exceeds the LC
Sublimit, then not later than the next succeeding Business Day, the Borrower
shall be required to deposit cash, in the amount of such excess, in pledge with
the Administrative Agent to cash collateralize Letter of Credit liabilities
until the LC Exposure does not exceed the LC Sublimit.

 

Section 2.12. Change in Control. (a) If a Change in Control of the Borrower
shall occur, the Borrower shall, within one Business Day after the occurrence
thereof, give the Administrative Agent notice thereof, and the Administrative
Agent shall promptly notify each Lender thereof. Such notice shall describe in
reasonable detail the facts and circumstances giving rise thereto and the date
of such Change in Control and each Lender may, by notice to the Borrower and the
Administrative Agent (a “Termination Notice”) given not later than ten days
after the date of such Change of Control, terminate its Commitment, which shall
be terminated, and declare any Loans made by it (together with accrued interest
thereon) and any other amounts payable hereunder for its account to be, and such
Loans and such amounts shall become, due and payable, in each case on the day
following delivery of such Termination Notice (or if such day is not a Business
Day, the next succeeding Business Day), without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

(b) If the Five-Year Commitment of any Five-Year Lender is terminated pursuant
to this Section at a time when any Swingline Loan or Letter of Credit is
outstanding, then (i) such Lender shall remain responsible to the Swingline
Lender with respect to such Swingline Loan, and to the Letter of Credit Issuer
with respect to such Letter of Credit, to the same extent as if its Commitment
had not terminated and (ii) the Borrower shall pay to such Five-Year Lender an
amount in immediately available funds (which funds shall be held as collateral
pursuant to arrangements satisfactory to such Five-Year Lender) equal to such
Five-Year Lender’s Swingline Exposure at such time and such Five-Year Lender’s
LC Exposure at such time.

 

Section 2.13. Fees. (a) The Borrower shall pay to the Administrative Agent for
the account of each 364-Day Lender a facility fee, which shall accrue (i) during
the 364-Day Revolving Availability Period at the Applicable Rate per annum on
the average daily amount of the 364-Day Commitment of such 364-Day Lender,
whether used or unused, during the period from and including the Effective Date
to the date on which such 364-Day Commitment terminates and (ii) if the 364-Day
Maturity Date is extended pursuant to Section 2.06, from the 364-Day Revolving
Availability Termination Date until the 364-Day Loans are paid in full, at the
Applicable Rate per annum on the aggregate principal amount of the 364-Day Loans
of such 364-Day Lender from time to time outstanding from and after the 364-Day
Revolving Availability Termination Date. Such facility fee shall be payable in
arrears on the last day of each calendar month in respect of the month then
ending and on the earlier date on which the Commitment of such 364-Day Lender
shall be terminated; and, if the 364-Day Maturity Date is extended pursuant to
Section 2.06, such facility fee shall be payable in arrears on the last day of
each calendar month in respect of the month then ending and on the 364-Day
Maturity Date or the earlier date on which the 364-Day Loans are paid in full.

 

- 32 -



--------------------------------------------------------------------------------

(b) The Borrower shall pay to the Administrative Agent for the account of each
Five-Year Lender a facility fee, which shall accrue during the Five-Year
Revolving Availability Period at the Applicable Rate per annum on the average
daily amount of the Five-Year Commitment of such Five-Year Lender, whether used
or unused, during the period from and including the Effective Date to the date
on which such Five-Year Commitment terminates. Such facility fee shall be
payable in arrears on the last day of each calendar month in respect of the
month then ending and on the earlier date on which the Five-Year Commitment of
such Five-Year Lender shall be terminated.

 

(c) The Borrower shall pay to the Administrative Agent for the benefit of each
364-Day Lender a utilization fee at the rate of seven and one-half
one-hundredths of one percent (0.075%) per annum, (i) computed on the 364-Day
Exposure of such 364-Day Lender, for each day prior to the 364-Day Revolving
Availability Termination Date on which such 364-Day Lender’s 364-Day Exposure
exceeds an amount equal to one-half (½) of such Lender’s 364-Day Commitment on
such day; and (ii) if the 364-Day Maturity Date is extended pursuant to Section
2.06, and if, on the 364-Day Revolving Availability Termination Date, such
364-Day Lender’s 364-Day Exposure exceeds an amount equal to one-half (½) of
such Lender’s 364-Day Commitment, computed on the aggregate principal amount of
the 364-Day Loans of such 364-Day Lender on the 364-Day Revolving Availability
Termination Date for each day following the 364-Day Revolving Availability
Period until the 364-Day Loans of such Lender are paid in full. Such utilization
fee shall be payable in arrears on the last day of each calendar month in
respect of the month then ending and on the earlier date on which the 364-Day
Commitment of such 364-Day Lender shall be terminated; and, if the 364-Day
Maturity Date is extended pursuant to Section 2.06, such utilization fee shall
be payable in arrears on the last day of each calendar month in respect of the
month then ending and on the 364-Day Maturity Date or the earlier date on which
the 364-Day Loans are paid or payable in full.

 

(d) The Borrower shall pay to the Administrative Agent for the benefit of each
Five-Year Lender a utilization fee at the rate of seven and one-half
one-hundredths of one percent (0.075%) per annum, computed on the Five-Year
Exposure of such Five-Year Lender, for each day prior to the Five-Year Revolving
Availability Termination Date on which such Five-Year Lender’s Five-Year
Exposure exceeds an amount equal to one-half (½) of such Lender’s Five-Year
Commitment on such day. Such utilization fee shall be payable in arrears on the
last day of each calendar month in respect of the month then ending and on the
earlier date on which the Five-Year Commitment of such Lender shall be
terminated.

 

(e) The Borrower shall pay (i) to the Administrative Agent for the account of
each Five-Year Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue for each day, at the Applicable Rate per
annum that applies to Eurodollar Loans, on the amount of such Five-Year Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) on such day, during the period from the Effective Date to the
later of the date on which such Five-Year Lender’s Five-Year Commitment
terminates and the date on which such Five-Year Lender ceases to have any LC
Exposure, and (ii) to the Letter of Credit Issuer a fronting fee, which shall
accrue at the rate of one-eighth percent (0.125%) per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from the Effective Date to the
later of the

 

- 33 -



--------------------------------------------------------------------------------

date on which the Five-Year Commitments terminate and the date on which there
ceases to be any LC Exposure, as well as the fees separately agreed upon by the
Borrower and the Letter of Credit Issuer with respect to issuing, amending,
renewing or extending any Letter of Credit, the currency in which such Letter of
Credit is denominated, or processing drawings thereunder; provided, however,
that upon upon notice to the Borrower from the Administrative Agent upon and
during the continuance of an Event of Default (which notice the Agent may
deliver in its discretion and shall deliver promptly following the written
request of any Lender), and continuing for so long as an Event of Default
exists, the participation fee payable under clause (i), above, shall, after as
well as before judgment, be computed at a rate per annum equal to 2% plus the
Applicable Rate. Participation fees and fronting fees accrued hereunder will be
payable on each Interest Payment Date for Base Rate Loans, commencing on the
first such date to occur after the Effective Date; provided that all such fees
accrued to the date on which the Five-Year Commitments terminate will be payable
on such date, and any such fees accruing after such date will be payable on
demand. Any other fees payable to the Letter of Credit Issuer pursuant to this
subsection will be payable within 10 days after demand. All such participation
fees and fronting fees will be computed on the basis of a year of 360 days and
will be payable for the actual number of days elapsed (including the first day
but excluding the last day).

 

(f) The Borrower shall pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon by the
Borrower and the Administrative Agent.

 

(g) All fees payable hereunder shall be computed on the basis of a year of 360
days and will be payable for the actual number of days elapsed and shall be paid
on the dates due, in immediately available funds, to the Administrative Agent
for distribution, in the case of facility fees, Letter of Credit participation
fees, and utilization fees, to the Lenders entitled thereto (or to the Letter of
Credit Issuer, in the case of fees payable to it). Fees paid shall not be
refundable under any circumstances.

 

Section 2.14. Interest. (a) The Loans comprising each Base Rate Borrowing shall
bear interest for each day at the Alternate Base Rate.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest for each
Interest Period in effect for such Borrowing at the Adjusted LIBO Rate for such
Interest Period, plus the Applicable Rate.

 

(c) Each Swingline Loan shall bear interest for each day at the rate per annum
equal to (i) the rate determined by the Swingline Lender to be its cost of funds
in respect of such Swingline Loan, plus (ii) the Applicable Rate for Eurodollar
Borrowings then in effect.

 

(d) Notwithstanding the foregoing, (i) without limiting the provisions of clause
(ii), below, if any principal of or interest on any Loan or any fee or other
amount payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest (or in the case of principal, continue to bear interest), after as well
as before judgment, at a rate per annum equal to (A) in the case of overdue
principal of any Loan, the rate that otherwise would be applicable to such Loan
as provided in the

 

- 34 -



--------------------------------------------------------------------------------

preceding subsections of this Section or (B) in the case of any other amount,
the Alternate Base Rate; and (ii) upon notice to the Borrower from the
Administrative Agent upon and during the continuance of an Event of Default
(which notice the Agent may deliver in its discretion and shall deliver promptly
following the written request of the Required Lenders), and continuing for so
long as an Event of Default exists (but without duplication of the interest
accruing pursuant to clause (i), above), interest on the principal of the Loans
and interest accruing on any interest, fee or other amount then payable by the
Borrower hereunder, shall accrue, after as well as before judgment, at a rate
per annum equal to 2% plus the rate that otherwise would be applicable to such
Loan, unpaid interest, unpaid fee or unpaid other amount as provided in the
preceding provisions of this Section.

 

(e) Interest accrued on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitment under which it
was advanced; provided that (i) interest accrued pursuant to Section 2.14(d)
shall be payable on demand, (ii) upon any repayment of any Loan (except a
prepayment of a Base Rate Loan before the end of, as the case may be, the
364-Day Revolving Availability Period or the Five-Year Revolving Availability
Period), interest accrued on the principal amount repaid shall be payable on the
date of such repayment and (iii) upon any conversion of a Eurodollar Loan before
the end of the current Interest Period there for, interest accrued on such Loan
shall be payable on the effective date of such conversion.

 

(f) All interest hereunder will be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate will be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case will
be payable for the actual number of days elapsed (including the first day but
excluding the last day). Each applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and its determination
thereof will be conclusive absent manifest error.

 

Section 2.15. Alternate Rate of Interest. If before the beginning of any
Interest Period for a Eurodollar Borrowing:

 

(i) the Dow Jones Telerate Service is no longer quoting rates for LIBO Rates and
there is no substitute or successor thereto as provided in Section 1.01, and if
deposits in dollars in the applicable amounts are not being offered to KeyBank
National Association in the London interbank market for such Interest Period; or

 

(ii) Lenders having 50% or more of the aggregate principal amount of the Loans
to be included in such Borrowing advise the Administrative Agent that the
Adjusted LIBO Rate for such Interest Period, after giving effect to Section
2.16, will not adequately and fairly reflect the cost to such Lenders of making
or maintaining such Loans for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent

 

- 35 -



--------------------------------------------------------------------------------

notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any interest Election that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
will be ineffective and (ii) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing will be made as a Base Rate Borrowing.

 

Section 2.16. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Letter of Credit Issuer; or

 

(ii) impose on any Lender or the Letter of Credit Issuer or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make Eurodollar Loans) or to increase the cost to such Lender or
the Letter of Credit Issuer of participating in, issuing or maintaining any
Letter of Credit or to reduce any amount received or receivable by such Lender
hereunder (whether of principal, interest or otherwise), then the Borrower shall
pay to such Lender or the Letter of Credit Issuer, as the case may be, such
additional amount or amounts as will compensate it for such additional cost
incurred or reduction suffered.

 

(b) If any Lender or the Letter of Credit Issuer determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Letter of Credit Issuer’s capital or on
the capital of such Lender’s or the Letter of Credit Issuer’s holding company,
if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Letter of Credit Issuer, to a level below that which such
Lender or the Letter of Credit Issuer or such Lender’s or the Letter of Credit
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Letter of Credit Issuer’s policies and
the policies of such Lender’s or the Letter of Credit Issuer’s holding company
with respect to capital adequacy), then from time to time following receipt of
the certificate referred to in subsection (c) of this Section, the Borrower
shall pay to such Lender or the Letter of Credit Issuer such additional amount
or amounts as will compensate it or its holding company for any such reduction
suffered.

 

(c) A certificate of a Lender or the Letter of Credit Issuer setting forth the
amount or amounts necessary to compensate it or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. Each such
certificate shall contain a representation and warranty on the part of the
Lender to the effect that (i) such Lender has complied with its obligations
pursuant to Section 2.20 hereof in an effort to eliminate or reduce such amount
and (ii) such Lender has treated similar loans or credits held by it in the same
manner. The Borrower shall pay such Lender or the Letter of Credit Issuer, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

 

- 36 -



--------------------------------------------------------------------------------

(d) Failure or delay by any Lender or the Letter of Credit Issuer to demand
compensation pursuant to this Section will not constitute a waiver of its right
to demand such compensation; provided that the Borrower will not be required to
compensate a Lender or the Letter of Credit Issuer pursuant to this Section for
any increased cost or reduction incurred more than 180 days before it notifies
the Borrower of the Change in Law giving rise to such increased cost or
reduction and of its intention to claim compensation therefor. However, if the
Change in Law giving rise to such increased cost or reduction is retroactive,
then the 180-day period referred to above will be extended to include the period
of retroactive effect thereof.

 

Section 2.17. Break Funding Payments. If (a) any principal of any Eurodollar
Loan is repaid on a day other than the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) any Eurodollar Loan
is converted on a day other than the last day of an Interest Period applicable
thereto, (c) the Borrower fails to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(1) and is
revoked in accordance therewith), or (d) any Eurodollar Loan is assigned on a
day other than the last day of an Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.20, then the Borrower shall
compensate each Lender for its loss, cost and expense attributable to such event
(provided that the computation of such loss, cost and expense shall be made
without reference to the Applicable Margin). In the case of a Eurodollar Loan,
such loss, cost and expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the end of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have begun on the date of
such failure), over (ii) the amount of interest that would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the beginning of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

Section 2.18. Taxes. (a) All payments by the Borrower under the Loan Documents
shall be made free and clear of and without deduction or withholding, for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower shall be
required to deduct or withhold any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable will be increased as necessary so that, after
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) are made, each
relevant Lender Party receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and withholdings and (iii) the Borrower shall pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law. Notwithstanding anything to the contrary herein, the Borrower

 

- 37 -



--------------------------------------------------------------------------------

shall not be obligated to pay any Lender any amounts pursuant to this Section
2.18(a) in respect of Indemnified Taxes or Other Taxes that would not have been
imposed but for noncompliance with Section 2.18(f).

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify each Lender Party, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by such Lender Party with respect to any payment by or obligation of the
Borrower under the Loan Documents (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of any such payment delivered to the Borrower by
a Lender Party on its own behalf, or by the Administrative Agent on behalf of a
Lender Party, shall be conclusive absent manifest error. If the Borrower has
indemnified any Lender Party pursuant to this Section 2.18(c), such Lender Party
shall take such steps as the Borrower shall reasonably request (at the
Borrower’s expense) to assist the Borrower in recovering the Indemnified Taxes
or Other Taxes and any penalties or interest attributable thereto; provided that
no Lender Party shall be required to take any action pursuant to this Section
2.18(c) unless, in the judgment of such Lender Party, such action (i) would not
subject such Lender Party to any unreimbursed cost or expense and (ii) would not
otherwise be disadvantageous to such Lender Party.

 

(d) As soon as practicable after the Borrower pays any Indemnified Taxes or
Other Taxes to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e) If a Lender obtains any refund, tax credit, tax deduction or similar benefit
solely by reason of any Indemnified Tax or Other Tax in respect of which the
Borrower has made a payment under this Agreement, then (subject to the next
following sentence) such Lender shall, upon receipt of such refund, credit,
deduction or benefit, pay to the Borrower such amount (if any) not exceeding the
increased amount paid by the Borrower as equals the net after-tax value to the
Lender, in its reasonable opinion, of such part of such refund, credit,
deduction or benefit as it considers is allocable to such Indemnified Tax or
Other Tax, having regard to all its dealings giving rise to similar refunds,
credits, deductions or benefits in relation to the same tax period and to the
cost of obtaining such refund, credit, deduction or benefit. The Borrower
acknowledges that (i) nothing herein contained shall interfere with the rights
of a Lender to arrange its tax affairs in whatever manner it deems fit and in
particular no Lender shall be under any obligation to claim relief from its
corporate profits or similar tax liability in respect of any such deduction or
withholding in priority to any other reliefs, claims, credit or deductions
available to it or if the Lender considers that claiming such relief would be
significantly disadvantageous to the Lender, (ii) the Lenders shall not be
obligated to disclose to the Borrower any information regarding their tax
affairs or tax computation, and (iii) the Borrower, upon the request of the
Lenders, agrees to

 

- 38 -



--------------------------------------------------------------------------------

repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imputed by the relevant Governmental Authority) to the Lenders in
the event the Lenders are required to repay such refund to such Governmental
Authority.

 

(f) Each Lender that becomes a party to this Agreement after the date of this
Agreement and that is created or organized under the laws of the United States
or any state thereof or the District of Columbia (a “U.S. Payee”) shall deliver
to the Agent and the Borrower two (2) properly completed executed originals of
United States Internal Revenue Service (“IRS”) Form W-9 (or any subsequent
versions thereof or successors thereto). Such form shall be delivered by each
U.S. Payee on or before the date such U.S. Payee becomes a party to this
Agreement and, thereafter, promptly before the expiration, obsolescence or
invalidity of any form previously delivered by such U.S. Payee. Each Lender or
other Person receiving payments hereunder that is organized under the laws of a
jurisdiction other than the United States, any state thereof or the District of
Columbia (a “Non-U.S. Payee”) shall deliver to the Agent and the Borrower (i)
two (2) properly completed executed originals of either IRS Form W-8BEN or Form
W-8ECI (or any subsequent versions thereof or successors thereto) or other
applicable IRS Form W-8 claiming, as applicable, complete exemption from or a
reduction rate of U.S. federal Withholding Tax on all payments under this
Agreement and under all other Loan Documents, (ii) in the case of a Non-U.S.
Payee claiming exemption from U.S. federal Withholding Tax under section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest,” two (2)
properly completed executed originals of IRS Form W-8BEN (or any subsequent
versions thereof or successors thereto) identifying such Non-U.S. Payee as the
beneficial owner with respect to such payments, together with a certificate
representing that such Non-U.S. Payee is not a bank for purposes of section
881(c)(3)(A) of the Code, is not a 10-percent shareholder (within the meaning of
section 871(h)(3)(B) of the Code) of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of section
864(d)(4) of the Code) and claiming complete exemption from U.S. federal
Withholding Tax on all payments under this Agreement and under all other Loan
Documents, or (iii) such other evidence of exemption as may be reasonably
satisfactory to the Borrower. Such forms shall be delivered by each Non-U.S.
Payee on or before the date on which it becomes a party to this Agreement and,
thereafter, promptly before the expiration, obsolescence or invalidity of any
form previously delivered by such Non-U.S. Payee. Any Person supplying forms or
other documentation pursuant to this subsection shall promptly notify the
Borrower if, to such Person’s actual knowledge, any form or other documentation
previously submitted becomes incorrect. In those circumstances as shall be
necessary to allow payments hereunder to be made free of (or at reduced rate of)
Indemnified Tax, the Agent, upon written request from the Borrower, shall
provide the Borrower with two (2) properly completed executed originals of IRS
Form W-8IMY (or any subsequent versions thereof or successors thereto), together
with all documentation required to be supplied therewith. Notwithstanding any
other provisions of this Section 2.18(f), no Person shall be required to deliver
any form pursuant to this Section 2.18(f) that such Person is not legally able
to deliver. The Borrower shall withhold any Taxes required to be withheld on
payments hereunder, except to the extent the Borrower has been furnished
evidence of exemption from withholding in accordance with the foregoing
provisions of this subsection, and under no circumstances shall the failure of
any Lender or other Person to receive any amounts so withheld constitute an
Event of Default or otherwise result in the incurrence of any liability by the
Borrower except in respect of Indemnified Taxes or Other Taxes as and to the
extent set forth in Section 2.18(a).

 

- 39 -



--------------------------------------------------------------------------------

(g) The provisions of this Section 2.18 shall survive the termination of this
Agreement and the repayment of all Obligations.

 

Section 2.19. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs. (a)
The Borrower shall make each payment required to be made by it under the Loan
Documents (whether of principal, interest or fees, or amounts payable under
Section 2.16, 2.17 or 2.18(c) or otherwise) before the time expressly required
under the relevant Loan Document for such payment (or, if no such time is
expressly required, before noon, Prevailing Eastern Time) on the date when due,
in immediately available funds, without set-off or counterclaim. Any amount
received after such time on any day may, in the discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. The Borrower shall specify to the
Administrative Agent the Facility to which any payment applies; and all such
payments shall be made to the Administrative Agent at its offices at 127 Public
Square, 6th Floor, Cleveland, Ohio 44114 (or such other address as may from time
to time be designated by the Administrative Agent to the Borrower in writing),
except payments to be made directly to the Letter of Credit Issuer as expressly
provided herein and except payments to be made directly to the Swingline Lender
as expressly provided herein and except that payments pursuant to Sections 2.16,
2.17, 2.18 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payment received by
it for the account of any other Person to the appropriate recipient promptly
alter receipt thereof. Unless otherwise specified herein, if any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment will be extended to the next succeeding Business Day and, if such
payment accrues interest, interest thereon will be payable for the period of
such extension. All payments under each Loan Document shall be made in dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements, then due hereunder, ratably among the Lenders in accordance with
the amounts of principal and unreimbursed LC Disbursements, then due.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or any of its participations in LC Disbursements or any of its
participations in Swingline Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans, participations in LC
Disbursements and participations in Swingline Loans and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans, participations in LC Disbursements and participations in Swingline Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans,
participations in LC Disbursements and participations in Swingline Loans;
provided that (i) if any such

 

- 40 -



--------------------------------------------------------------------------------

participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in LC
Disbursements to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this subsection
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d) Unless, before the date on which any payment is due to the Administrative
Agent for the account of one or more Lender Parties hereunder, the
Administrative Agent receives from the Borrower notice that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance on
such assumption, distribute to each relevant Lender Party the amount due to it.
In such event, if the Borrower has not in fact made such payment, each Lender
Party severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender Party with interest thereon, for each
day from and including the day such amount is distributed to it to but excluding
the day it repays the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e) If any Lender fails to make any payment required to be made by it pursuant
to Section 2.04(e), 2.07(b), 2.19(d) or 9.03(c), the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

Section 2.20. Lender’s Obligation to Mitigate; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.16, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, then such
Lender shall use all commercially reasonable efforts to mitigate or eliminate
the amount of such compensation or additional amount, including without
limitation, by designating a different lending office for funding or booking its
Loans hereunder or by assigning its rights and obligations hereunder to another
of its offices, branches or affiliates; provided that no Lender shall be
required to take any action pursuant to this Section 2.20(a) unless, in the
reasonable judgment of such Lender, such designation or assignment or other
action (i) would eliminate or reduce amounts payable pursuant to Section 2.16 or
2.18, as the case may be, in the future, (ii) would not subject such Lender to
any unreimbursed cost or expense and (iii) would not otherwise be
disadvantageous to such Lender. The Borrower shall pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

- 41 -



--------------------------------------------------------------------------------

(b) If any Lender requests compensation under Section 2.16, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement (including, without
limitation, participations in LC Exposure and Swingline Loans) to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent (and, if a
Five-Year Commitment is being assigned, the Swingline Lender and the Letter of
Credit Issuer), which consents shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or payments required
to be made pursuant to Section 2.18, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment cease to apply.

 

Section 2.21. Optional Increase in Five-Year Commitments. At any time prior to
the date that is thirty days prior to the Five-Year Revolving Availability
Termination Date, if no Default shall have occurred and be continuing (or would
result after giving effect thereto), the Borrower, may, if it so elects,
increase the aggregate amount of the Five-Year Commitments (each such increase
to be in an aggregate amount that is an integral multiple of $1,000,000 and not
less than $25,000,000), either by designating one or more financial institutions
not theretofore a Five-Year Lender to become a Five-Year Lender (such
designation to be effective only with the prior written consent of the
Administrative Agent and the Swingline Lender, which consents will not be
unreasonably withheld or delayed, and only if each such financial institution
accepts a Five-Year Commitment in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $25,000,000), or by agreeing with one
or more existing Five-Year Lenders that such Lenders’ respective Five-Year
Commitments shall be increased. Upon execution and delivery by the Borrower and
each such Five-Year Lender or other financial institution of an instrument (a
“Commitment Acceptance”) in form reasonably satisfactory to the Administrative
Agent, such existing Lender shall have a Five-Year Commitment as therein set
forth or such other financial institution shall become a Five-Year Lender with a
Five-Year Commitment as therein set forth and all the rights and obligations of
a Five-Year Lender with such a Five-Year Commitment hereunder; provided:

 

(a) that the Borrower shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Lenders;

 

(b) that the Borrower shall have delivered to the Administrative Agent a copy of
the Commitment Acceptance;

 

- 42 -



--------------------------------------------------------------------------------

(c) that the amount of such increase, together with all other increases in the
aggregate amount of the Five-Year Commitments pursuant to this Section 2.21
since the date of this Agreement, does not exceed $100,000,000;

 

(d) that, before and after giving effect to such increase, the representations
and warranties of the Borrower contained in Article 3 of this Agreement shall be
true and correct in all material respects; and

 

(e) that the Administrative Agent shall have received such evidence (including
an opinion of Borrower’s counsel) as it may reasonably request to confirm the
Borrower’s due authorization of the transactions contemplated by this Section
2.21 and the validity and enforceability of the obligations of the Borrower
resulting therefrom.

 

On the date of any such increase, the Borrower shall be deemed to have
represented to the Administrative Agent and the Five-Year Lenders that the
conditions set forth in clauses (a) through (e) above have been satisfied.

 

Upon any increase in the aggregate amount of the Five-Year Commitments pursuant
to this Section 2.21:

 

(x) within five Business Days, in the case of any Base Rate Borrowings then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Eurodollar Borrowings then outstanding, the Borrower
shall prepay such Borrowing in its entirety and, to the extent the Borrower
elects to do so and subject to the conditions specified in Article 4, the
Borrower shall reborrow Five-Year Loans from the Five-Year Lenders in proportion
to their respective Five-Year Commitments after giving effect to such increase,
until such time as all outstanding Five-Year Loans are held by the Five-Year
Lenders in such proportion; and

 

(y) each existing Five-Year Lender whose Five-Year Commitment has not increased
pursuant to this Section 2.21 (each, a “Non-increasing Five-Year Lender”) shall
be deemed, without further action by any party hereto, to have sold to each
Five-Year Lender whose Five-Year Commitment has been assumed or increased under
this Section 2.21 (each, an “Increased Five-Year Commitment Lender”), and each
Increased Five-Year Commitment Lender shall be deemed, without further action by
any party hereto, to have purchased from each Non-Increasing Five-Year Lender, a
participation (on the terms specified in Section 2.04(e)) in each Swingline Loan
and Letter of Credit in which such Non-Increasing Five-Year Lender has acquired
a participation in an amount equal to such Increased Five-Year Commitment
Lender’s Percentage thereof, until such time as all Swingline Exposures and LC
Exposures are held by the Five-Year Lenders in proportion to their respective
Five-Year Commitments after giving effect to such increase.

 

- 43 -



--------------------------------------------------------------------------------

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lender Parties that:

 

Section 3.01. Organization; Powers. The Borrower and each of its Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failures to do so, in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 3.02. Authorization; Enforceability. The Financing Transactions to be
entered into by the Borrower are within its corporate, limited liability company
or similar company powers and have been duly authorized by all necessary
corporate, limited liability company (or similar) action and, if required,
stockholder or equity holder action. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
the Borrower is to be a party, when executed and delivered by the Borrower, will
constitute, a legal, valid and binding obligation of the Borrower, as the case
may be, in each case enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03. Governmental Approvals; No Conflicts. The Financing Transactions
(a) do not require any consent or approval of, registration or filing with, or
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws, limited liability company agreement
or other organizational documents of the Borrower or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
properties, or give rise to a right thereunder to require the Borrower to make
any payment, where such default or payment reasonably can be expected to have a
Material Adverse Effect and (d) will not result in the creation or imposition of
any Lien on any property of the Borrower.

 

Section 3.04. Financial Statements; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders (i) the audited Consolidated balance
sheet of the Borrower and its Subsidiaries as of December 31, 2003 and the
related Consolidated statements of income and cash flows for the Fiscal Year
then ended, reported on by Deloitte & Touche LLP, independent public
accountants, and (ii) the unaudited Consolidated balance sheet of the Borrower
and its Subsidiaries as of September 30, 2004 and the related Consolidated
statements of income and cash flows for the Fiscal Quarter then ended and for
the portion of the Fiscal Year then ended, all certified by the Borrower’s chief
financial officer. Such financial statements present fairly, in all material
respects, the Consolidated financial position of the Borrower and its
Subsidiaries as of such dates and its Consolidated results of operations and
cash flows for such periods in accordance with GAAP, subject to normal year-end
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

 

- 44 -



--------------------------------------------------------------------------------

(b) Since December 31, 2003, and as of the Effective Date, except as disclosed
on any filings made by the Borrower to the SEC, there has been no material
adverse change in the business, operations, properties, assets, financial
condition, or prospects of the Borrower and its Subsidiaries, taken as a whole.

 

Section 3.05. Insurance Licenses. Schedule T to the most recent Statutory
Statement of each Insurance Subsidiary lists, as of the Effective Date, all of
the jurisdictions in which such Insurance Subsidiary holds active licenses
(including, without limitation, licenses or certificates of authority from
Applicable Insurance Regulatory Authorities), permits or authorizations to
transact insurance and reinsurance business or to act as an insurance agent or
broker (collectively, the “Licenses”). Each Material Insurance Subsidiary is in
compliance in all material respects with the Licenses held by it. No License (to
the extent material) is the subject of a proceeding for suspension or revocation
or any similar proceedings, there is no sustainable basis for such a suspension
or revocation, and to the knowledge of the Borrower no such suspension or
revocation has been threatened by any Applicable Insurance Regulatory Authority
except in any such case where such proceedings would not have a Material Adverse
Effect.

 

Section 3.06. Borrower’s Subsidiaries. As of the Effective Date, the Borrower
has no Subsidiaries that, under the applicable rules of the SEC, are required to
be disclosed in filings with the SEC, other than those set forth on Schedule
3.06. Schedule 3.06 accurately identifies the jurisdiction under the laws of
which each such Subsidiary is formed and whether such Subsidiary is or is not,
as the case may be, a Material Subsidiary as of the Effective Date.

 

Section 3.07. Litigation. As of the Effective Date, except as set forth in any
filings of the Borrower made to the SEC, there is no action, suit, arbitration
proceeding or other proceeding, inquiry or investigation, at law or in equity,
before or by any arbitrator or Governmental Authority pending against the
Borrower or any Material Subsidiary or of which the Borrower or any Material
Subsidiary has otherwise received notice or which, to the knowledge of the
Borrower, is threatened against the Borrower or any Material Subsidiary (i) as
to which there is a reasonable possibility of an unfavorable decision, ruling or
finding which would reasonably be expected to result in a Material Adverse
Effect or (ii) that involves any of the Loan Documents or the Financing
Transactions.

 

Section 3.08. Compliance with Laws and Agreements; Foreign Asset Control
Regulations. (a) The Borrower is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property (including
(i) all Environmental Laws, (ii) ERISA, (iii) applicable laws, regulations and
orders dealing with intellectual property, and (iv) the Fair Labor Standards Act
and other applicable law dealing with such matters) and all indentures (or
equivalent documents otherwise named) binding on it or its property, except
where failures to do so, in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.

 

(b) The Borrower is and will remain in full compliance with all laws and
regulations applicable to it ensuring that no person who owns a controlling
interest in or otherwise controls the Borrower is or shall be (A) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury,

 

- 45 -



--------------------------------------------------------------------------------

and/or any other similar lists maintained by OFAC pursuant to any authorizing
statute, Executive Order or regulation or (B) a person designated under Section
1(b), (c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar Executive Orders.

 

Section 3.09. Investment and Holding Company Status. The Borrower is not (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended or (b) a “holding
company” or “subsidiary company” of a “holding company”, or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company”, within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

 

Section 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
liability, on a Consolidated basis, of $50,000,000.

 

Section 3.11. Regulation U. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U).

 

Section 3.12. Disclosure. All of the reports, financial statements, certificates
and other written information (other than projected financial information) that
have been made available by or on behalf of the Borrower to the Arranger, the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder, are
correct in all material respects and do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made; provided that, with respect
to projected financial information, the Borrower represents only that such
information was prepared in good faith based on assumptions believed to be
reasonable at the time.

 

Section 3.13. Solvency. Immediately after the Financing Transactions to occur on
the Effective Date are consummated and after giving effect to the application of
the proceeds of each Loan made on the Effective Date and after giving effect to
the application of the proceeds of each Loan made on any other date, (a) the
fair value of the assets of the Borrower, at a fair valuation, will exceed its
debts and liabilities, subordinated, contingent or otherwise; (b) the Borrower
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (c)
the Borrower will not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and proposed
to be conducted after the Effective Date.

 

- 46 -



--------------------------------------------------------------------------------

ARTICLE 4

 

CONDITIONS

 

Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Letter of Credit Issuer to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

 

(a) The Administrative Agent shall have received counterparts hereof signed by
the Borrower and each of the Lenders listed on the signature pages hereof (or,
in the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
facsimile or other written confirmation from such party that it has executed a
counterpart hereof).

 

(b) The Administrative Agent shall have received favorable written opinion
addressed to the Administrative Agent and the Lenders and dated the Effective
Date of Drinker Biddle & Reath LLP, counsel for the Borrower, (i) which opinion
is substantially in the form of Exhibit C and (ii) covering such other matters
relating to the Borrower, the Loan Documents or the Financing Transactions as
the Required Lenders shall reasonably request. The Borrower requests such
counsel to deliver such opinion.

 

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and its Material
Subsidiaries, the authorization for and validity of the Financing Transactions
and any other legal matters relating to the Borrower, its Material Subsidiaries,
the Loan Documents or the Financing Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower on behalf of the Borrower, confirming compliance with
the conditions set forth in clause (b), (c) and (d) of Section 4.02.

 

(e) The Borrower shall have paid all fees and other amounts due and payable to
the Lender Parties on or before the Effective Date, including, to the extent
invoiced, all out-of-pocket expenses (including fees, charges and disbursements
of counsel) required to be reimbursed or paid by the Borrower under the Loan
Documents.

 

(f) All consents and approvals required to be obtained from any Governmental
Authority or other Person in connection with the Financing Transactions shall
have been obtained and be in full force and effect, except where failure to
obtain such approval or consent would not have a Material Adverse Effect.

 

(g) The Borrower shall have delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the Credit Agreement
among the Borrower, various lender parties thereto, KeyBank National
Association, Lead Arranger, Sole Book Runner, and Swingline Lender, Bank of
America, N.A., as Syndication Agent, and Barclays Bank PLC, as Documentation
Agent dated December 18, 2003 shall have expired or been terminated and that all
Indebtedness and other obligations of the Borrower thereunder shall have been
paid and satisfied in full.

 

- 47 -



--------------------------------------------------------------------------------

(h) The Administrative Agent and the Lenders shall have received from the
Borrower such other certificates and other documents as the Administrative Agent
or any Lender may reasonably have requested, including the promissory note
complying with Section 2.10(e) of any Lender requesting such promissory note.

 

Promptly after the Effective Date occurs, the Administrative Agent shall notify
the Borrower and the Lenders of the Effective Date, and such notice shall be
conclusive and binding.

 

Section 4.02. Conditions to Initial Utilization and Each Subsequent Utilization.
The obligation of each Lender to make a Loan on the occasion of any Borrowing
(including the initial Borrowing), the obligation of the Letter of Credit Issuer
to issue, amend, renew or extend any Letter of Credit, and the obligation of the
Swingline Lender to make any Swingline Loan (including the initial Swingline
Loan, if such initial Swingline Loan is made prior to the occasion of the
initial Borrowing) are each subject to receipt of the Borrower’s request
therefor in accordance herewith and to the satisfaction of the following
conditions:

 

(a) The Effective Date shall have occurred.

 

(b) Immediately after giving effect to such Borrowing or Swingline Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

(c) The representations and warranties of the Borrower set forth in the Loan
Documents shall be true in all material respects on and as of the date of such
Borrowing or Swingline Loan, as applicable.

 

(d) Immediately before and after such Borrowing, in the case of a Borrowing of
364-Day Loans, the Total 364-Day Outstanding Amount will not exceed the Total
364-Day Commitment; and, in the case of a Borrowing of Five-Year Loans or
Swingline Loan or issuance, amendment, renewal or extension of a Letter of
Credit, as applicable, the Total Five-Year Outstanding Amount will not exceed
the Total Five-Year Commitment.

 

Each Borrowing, each Swingline Loan and each issuance, amendment, renewal or
extension of a Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
clauses (b), (c) and (d) of this Section.

 

ARTICLE 5

 

AFFIRMATIVE COVENANTS

 

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, all Letters of

 

- 48 -



--------------------------------------------------------------------------------

Credit have expired or been cancelled, all LC Disbursements have been
reimbursed, and other obligations hereunder have been performed, the Borrower
covenants and agrees with the Lenders that:

 

Section 5.01. Financial Statements and Other Information. The Borrower shall
furnish to the Administrative Agent (for delivery to each Lender):

 

(i) as soon as available and in any event within 90 days after the end of each
Fiscal Year, its audited Consolidated balance sheet as of the end of such Fiscal
Year and the related statements of income and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all reported on by Deloitte & Touche LLP or other independent
public accountants of recognized national standing (without qualification or
exception and without any qualification or exception as to the scope of such
audit) as presenting fairly in all material respects the financial position,
results of operations and cash flows of the Borrower and its Subsidiaries on a
Consolidated basis in accordance with generally accepted auditing standards;

 

(ii) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, its Consolidated balance
sheet as of the end of such Fiscal Quarter and the related statements of income
and cash flows for such Fiscal Quarter and for the then elapsed portion of such
Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by a Financial Officer as
(A) as presenting fairly in all material respects the financial position,
results of operations and cash flows of the Borrower and its Subsidiaries on a
Consolidated basis in accordance with GAAP, subject to customary year-end
adjustments and excluding footnotes and (B) notwithstanding the provisions of
clause (A), having been prepared in accordance with the applicable rules of the
SEC;

 

(iii) concurrently with each delivery of financial statements under clause (i)
or (ii) above, a certificate of a Financial Officer (x) certifying as to whether
a Default has occurred and is continuing and, if a Default has occurred and is
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (y) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.09 and Section 6.10 and (z)
identifying any change(s) in GAAP or in the application thereof that have become
effective since the date of, and have had an effect on, the Borrower’s most
recent audited financial statements referred to in Section 3.04 or delivered
pursuant to this Section (and, if any such change has become effective,
specifying the effect of such change on the financial statements accompanying
such certificate);

 

(iv) if obtainable from the accounting firm that reported on such financial
statements, concurrently with each delivery of financial statements under clause
(i) above, (A) a certificate of such accounting firm stating whether during the
course of their examination of such financial statements they obtained knowledge
of any Default (which certificate may be limited to the extent required by
accounting rules or guidelines) and (B) a certificate of a Financial Officer
identifying any Material Subsidiary that has been formed or acquired during the
Fiscal Year covered by such financial statements;

 

- 49 -



--------------------------------------------------------------------------------

(v) promptly after the same become publicly available, copies of all periodic
and other material reports and proxy statements filed by the Borrower or any
Material Subsidiary with the SEC, or any Governmental Authority succeeding to
any or all of the functions of the SEC;

 

(vi) promptly upon the effectiveness of any material amendment or modification
of, or any waiver of the rights of the Borrower under, the certificate of
formation, limited liability company agreement, certificate of incorporation,
by-laws or other organizational documents of the Borrower, and

 

(vii) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower and its
Material Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request;

 

provided that any information or document that is required to be furnished by
any of clauses (i), (ii), (v), (vi) and (vii) of this Section 5.01 and that is
filed with the SEC via the EDGAR filing system shall be deemed to be furnished.

 

Section 5.02. Notice of Material Events. The Borrower shall furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority or Applicable Insurance Regulatory
Authority against or affecting the Borrower or any Material Subsidiary or any
Affiliate thereof that, if adversely determined, would reasonably be expected to
result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liabilities of the Borrower and its Material Subsidiaries in an aggregate amount
exceeding $25,000,000; and

 

(d) the occurrence of any change in the Borrower’s Senior Debt Ratings by either
of Moody’s and S&P.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

- 50 -



--------------------------------------------------------------------------------

Section 5.03. Material Insurance Subsidiary Reporting. The Borrower shall
furnish to the Administrative Agent and each Lender copies of the following:

 

(a) promptly after filing with the Applicable Insurance Regulatory Authority and
in any event within 60 days after the end of each for the first three quarterly
fiscal periods of each fiscal year of each Material Insurance Subsidiary, its
quarterly Statutory Statement for such quarterly fiscal period, together with
the opinion thereon of a senior financial officer of such Material Insurance
Subsidiary stating that such Statutory Statement presents in all material
respects the financial condition of such Material Insurance Subsidiary for such
quarterly fiscal period in accordance with statutory accounting practices
required or permitted by the Applicable Insurance Regulatory Authority;

 

(b) promptly after filing with the Applicable Insurance Regulatory Authority and
in any event within 100 days after the end of each fiscal year of each Material
Insurance Entity, the annual Statutory Statement of such Material Insurance
Subsidiary for such year, together with (i) the opinion thereon of a senior
financial officer of such Material Insurance Subsidiary stating that said annual
Statutory Statement presents in all material respects the financial condition of
such Material Insurance Subsidiary for such fiscal year in accordance with
statutory accounting practices required or permitted by the Applicable Insurance
Regulatory Authority and (ii) a certificate of a valuation actuary (but only to
the extent that the Borrower or such Material Insurance Subsidiary obtains such
certificate) affirming the adequacy of reserves taken by such Material Insurance
Subsidiary in respect of future policyholder benefits as at the end of such
fiscal year (as shown on such Statutory Statement); and

 

(c) if and when prepared, the report of Deloitte & Touche LLP (or other
independent certified public accountants of recognized national standing) on the
annual Statutory Statements of each Material Insurance Subsidiary delivered
pursuant to clause (b), above.

 

Section 5.04. Existence; Conduct of Business. The Borrower shall, and shall
cause each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.

 

Section 5.05. Payment of Obligations. The Borrower shall, and shall cause each
of its Material Subsidiaries to, pay all of its Material Debt and Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP, and
(c) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.06. Maintenance of Properties. The Borrower shall, and shall cause
each of its Material Subsidiaries to, maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to maintain such property would not
reasonably be expected to result in a Material Adverse Effect.

 

Section 5.07. Insurance. The Borrower shall keep itself and all of its insurable
properties, and shall cause each Material Subsidiary to keep itself and all of
its insurable properties, insured at all times to such extent, by such insurers,
and against such hazards and

 

- 51 -



--------------------------------------------------------------------------------

liabilities as is customarily carried by prudent businesses of like size and
enterprise; and promptly upon the Administrative Agent’s written request upon
and during the continuance of an Event of Default, the Borrower shall furnish to
the Administrative Agent such information about any such insurance as the
Administrative Agent may from time to time reasonably request.

 

Section 5.08. Proper Records; Rights to Inspect and Appraise. The Borrower
shall, and shall cause each of its Material Subsidiaries to, keep proper books
of record and account in which complete and correct entries are made of all
transactions relating to its business and activities. The Borrower shall, and
shall cause each of its Material Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers, directors and employees, all at such reasonable times and as often
as reasonably requested.

 

Section 5.09. Compliance with Laws. The Borrower shall, and shall cause each of
its Material Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority (including all Environmental Laws and ERISA
and the respective rules and regulations thereunder) applicable to it or its
property, other than such laws, rules or regulations (a) the validity or
applicability of which the Borrower or any Subsidiary is contesting in good
faith by appropriate proceedings or (b) the failure to comply with which would
not reasonably be expected to result in a Material Adverse Effect.

 

Section 5.10. Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Loans and Swingline Loans, and the Letters of Credit will be used only
to finance the general corporate purposes of the Borrower (including liquidity
and working capital needs of the Borrower and its Subsidiaries). No part of the
proceeds of any Loan will be used, directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Federal Reserve Board,
including Regulations T, U and X.

 

Section 5.11 Licenses. The Borrower shall, and shall cause each of its Material
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business except where such failure to preserve, renew or keep in
full force and effect could not reasonably expected to result in a Material
Adverse Effect.

 

ARTICLE 6

 

NEGATIVE COVENANTS

 

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, all Letters of Credit have expired or been cancelled, all LC
Disbursements have been reimbursed, and other obligations hereunder have been
performed, the Borrower covenants and agrees with the Lenders that:

 

Section 6.01. Reserved.

 

- 52 -



--------------------------------------------------------------------------------

Section 6.02. Liens. The Borrower shall not, and shall not permit any of its
Material Subsidiaries to, create or permit to exist any Lien on any property now
owned or hereafter acquired by it, or assign or sell (herein, a “Receivables
Sale”) any income or revenues (including accounts receivable) or rights in
respect of any thereof (herein, “Receivables”), except:

 

(i) Permitted Liens;

 

(ii) any Lien on any property of the Borrower or any Material Subsidiary
existing on the date hereof and listed in Schedule 6.02; provided that (A) such
Lien shall not apply to any other property of the Borrower or any Material
Subsidiary and (B) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

(iii) any Lien existing on any property or asset before the acquisition thereof
by the Borrower or any Material Subsidiary or existing on any property or asset
of any Person that first becomes a Material Subsidiary after the date hereof
before the time such Person becomes a Material Subsidiary; provided that (A)
such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Material Subsidiary, (B) such Lien will
not apply to any other property or asset of the Borrower or any Material
Subsidiary and (C) such Lien will secure only those obligations which it secures
on the date of such acquisition or the date such Person first becomes a Material
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;

 

(iv) Liens on assets acquired, constructed or improved by the Borrower or any
Material Subsidiary and assets used on or with or derived from those assets;
provided that (A) such Liens and the Debt secured thereby are incurred before or
within 90 days after such acquisition or the completion of such construction or
improvement, (B) the Debt secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (C) such Liens will
not apply to any other property of the Borrower or any Material Subsidiary;

 

(v) Liens to secure a Debt owing to the Borrower or a Material Subsidiary;

 

(vi) any Lien arising out of the refinancing, extension, renewal or refunding of
any Debt secured by a Lien permitted by any of clauses (ii), (iii), (iv) or (v)
of this Section; provided that such Debt is not increased (except by the amount
of fees, expenses and premiums required to be paid in connection with such
refinancing, extension, renewal or refunding) and is not secured by any
additional assets;

 

(vii) Liens and Receivables Sales not otherwise permitted by the foregoing
clauses of this Section 6.02 so long as, at any time, the sum of (A) all Debt
secured by such Liens outstanding at such time, plus (B) the unpaid amount at
such time of all Receivables

 

- 53 -



--------------------------------------------------------------------------------

transferred under Receivables Sales, shall not exceed, on a Consolidated basis,
an amount equal to 10% of Consolidated stockholders’ equity of the Borrower
(determined in accordance with GAAP) and as reported in the most recent
financial statements delivered by the Borrower to the Administrative Agent
pursuant to, as the case may be, clause (i) or clause (ii) of Section 5.01 prior
to the date of the attachment of such Lien or the effectiveness of such
Receivables Sale, as the case may be;

 

(viii) Liens on investment income relating to specific insurance payment
liabilities and other assets received in the ordinary course of business as an
insurance or reinsurance company in each case held in a segregated trust or any
other assets subject to any trust or other action arising out of contractual or
regulatory obligations;

 

(ix) Liens securing Hedging Agreements in the ordinary course of business
securing liabilities in respect thereof, the notional amounts of which Hedging
Agreements, in the aggregate on a Consolidated basis, do not exceed an amount
equal to Total Debt, minus the aggregate notional amount of Hedging Agreements
then in effect that are secured by Liens that are identified in Schedule 6.02;

 

(x) Liens in favor of a custodian, broker or similar fiduciary or agent arising
from securities transactions in the ordinary course of business and that do not
secure Debt;

 

(xi) Liens on invested assets pursuant to a trust or letter of credit in
connection with reinsurance agreements or primary policies or other regulatory
requirements; and

 

(xii) Liens securing any Conduit Debt or Insured Debt (or any guaranty made by
Borrower of such Conduit Debt or Insured Debt, as the case may be), provided
that any such Liens attach only to the underlying assets that are the subject of
such Conduit Debt or Insured Debt, as applicable;

 

provided, however, that that aggregate amount of Debt and other liabilities
secured by Liens of the types described in clauses (i) through (iv), inclusive,
(vi), (vii), (ix) and (x) shall not at any time exceed 10% of Consolidated
stockholders’ equity of the Borrower (determined in accordance with GAAP) and as
reported in the most recent financial statements delivered by the Borrower to
the Administrative Agent pursuant to, as the case may be, clause (i) or clause
(ii) of Section 5.01; and provided, further, however, that the ceding of any
income or revenues (including accounts receivable) or rights in respect of any
thereof in connection with the conduct of re-insurance business in the ordinary
course of business of a Material Insurance Subsidiary shall not be construed to
breach the restrictions of this Section 6.02.

 

Section 6.03. Fundamental Changes. (a) The Borrower shall not, and shall not
permit any of its Material Subsidiaries to, merge into or consolidate with any
other Person, or liquidate or dissolve, or permit any other Person to merge into
or consolidate with it, except that (i) the Borrower may merge with any Person
organized under the laws of the United States of America or one of its States or
the District of Columbia so long as (A) the Borrower is the surviving
corporation (except that, so long as the other conditions of this clause (i) are
met, the Borrower need not be the surviving corporation in the case of a merger
solely in connection with a

 

- 54 -



--------------------------------------------------------------------------------

re-domestication of its State of formation under which all of the shareholders
of the Borrower immediately prior to such re-domestication merger are all of the
shareholders of the surviving corporation), (B) at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing, and (C) the Senior Debt Rating by each Rating Agency immediately
following the proposed merger’s becoming known publicly is not more than one
level or category lower than the Senior Debt Rating by such Rating Agency
immediately prior to the proposed merger’s becoming known publicly, (ii) any
Material Subsidiary may merge into any other Subsidiary (so long as the
surviving entity is a Material Subsidiary) or the Borrower, (iii) merger of a
Material Subsidiary in connection with the Borrower’s disposition of such
Material Subsidiary is permitted, so long as such disposition by merger does not
breach the provisions of Section 6.05, and (iv) any Material Subsidiary may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
disadvantageous to the Lenders in any material respect.

 

(b) Neither the Borrower nor any Subsidiary will engage in any business if,
after giving effect to such business, less than one-half of the Borrower’s
Consolidated revenues, determined in accordance with GAAP, would not be derived
from the providing of insurance and other financial services.

 

Section 6.04. Subsidiary Acquisitions. The Borrower shall not, and shall not
permit any of its Material Subsidiaries to make any material acquisition unless
(i) immediately before and after giving effect thereto, no Default shall have
occurred and be continuing, (ii) in the case of any acquisition of a Person,
such acquisition is non-hostile, and (iii) the assets received by the Borrower
or its Material Subsidiary in connection therewith are used or usable in a line
of business that does not cause the covenant contained in Section 6.03(b) to be
breached.

 

Section 6.05. Asset Sales. The Borrower shall not, and shall not permit any of
its Material Subsidiaries to, sell, transfer, lease or otherwise dispose of any
property, including any Equity Interest owned by it, nor will any Material
Subsidiary issue any additional Equity Interest in such Subsidiary, except:

 

(a) sales of used or surplus equipment and investments in the ordinary course of
business;

 

(b) Sale-Leaseback Transactions; and

 

(c) other sales, transfers, leases and other dispositions of assets and
issuances of Equity Interests so long as (i) immediately before and after giving
effect thereto, no Default shall have occurred and be continuing, (ii) the
Senior Debt Rating by each Rating Agency immediately following the sale’s
becoming known publicly is not more than one level or category lower than the
Senior Debt Rating by such Rating Agency immediately prior to the sale’s,
transfer’s, lease’s, other disposition’s or issuance’s becoming known publicly,
and (iii) if the proceeds from the sale, transfer, lease or other disposition of
assets or issuance of Equity Interests represent greater than 10% of
Consolidated stockholders’ equity of the Borrower (determined in accordance with
GAAP), not less than 50% of such proceeds shall be (A) reinvested in a Material
Subsidiary not later than 120 days following the consummation of such sale or
(B) held and retained by the Borrower.

 

- 55 -



--------------------------------------------------------------------------------

For the sake of clarity, nothing in this Section 6.05 shall construed to
prohibit the Borrower or any Material Subsidiary from using its cash and
cash-equivalents in any manner that is not otherwise prohibited or restricted by
this Agreement.

 

Section 6.06. Restricted Payments. The Borrower shall not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so unless, both immediately
before and after giving effect to such Restricted Payment, no Default exists.

 

Section 6.07. Transactions with Affiliates. The Borrower shall not, and shall
not permit any of its Material Subsidiaries to, directly or indirectly, pay any
funds to or for the account of, make any investment (whether by acquisition of
stock or indebtedness, by loan, advance, transfer of property, Guarantee or
other agreement to pay, purchase or service, directly or indirectly, any Debt,
or otherwise) in, Guarantee any Debt of, sell, lease or otherwise transfer any
property to, or purchase, lease or otherwise acquire any property or services
from, or otherwise engage in or effect any other transaction with, any of its
Affiliates; provided that this Section 6.07 shall not prohibit:

 

(i) the Borrower or any of its Material Subsidiaries from performing its
respective obligations under the agreements and transactions described on
Schedule 6.07;

 

(ii) the Borrower or any of its Material Subsidiaries from entering into
transactions with any Affiliate if such transactions are on fair and reasonable
terms and conditions no less favorable to the Borrower or such Subsidiary as the
terms and conditions which would apply in a comparable transaction on an arm’s
length basis with a Person other than an Affiliate or a Subsidiary;

 

(iii) the Borrower or any of its Material Subsidiaries from engaging in
transactions with each other or their Subsidiaries so long no such transaction
would otherwise cause a Default to exist;

 

(iv) the Borrower or any of its Material Subsidiaries from making investments in
joint ventures that are Affiliates and that are deemed by a majority of the
directors of, as the case may be, the Borrower or such Material Subsidiary to be
in the best interest of, as the case may be, the Borrower or such Material
Subsidiary, so long no such investment would otherwise cause a Default to exist;
or

 

(v) Restricted Payments permitted under Section 6.06.

 

Section 6.08. Restrictive Agreements. The Borrower shall not and shall not
permit any of its Material Subsidiaries to, directly or indirectly, enter into
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition on (a) the ability of the Borrower or any Material
Subsidiary to create or permit to exist any Lien on any of its property or (b)
the ability of any Material Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to the Borrower or any other

 

- 56 -



--------------------------------------------------------------------------------

Material Subsidiary or to Guarantee Debt of the Borrower or any other Material
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof and identified
on Schedule 6.08 (but shall apply to any amendment or modification expanding the
scope of, or any extension or renewal of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or assets pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary that is to be, or assets that are to be, sold and such sale is
permitted hereunder, (iv) clause (a) of this Section shall not apply to
restrictions or conditions imposed by any agreement relating to secured Debt
permitted by this Agreement if such restrictions or conditions apply only to the
property securing such Debt and (v) clause (a) of this Section shall not apply
to customary provisions in leases and other contracts restricting the assignment
thereof.

 

Section 6.09. Ratio of Debt to Capital. The Borrower shall not at any time
permit the ratio of its Total Debt to its Total Capitalization to be greater
than 0.30 to 1.

 

Section 6.10. Ratings. The Borrower shall not at any time permit or cause the
insurance or insurer (as applicable) financial strength rating of any Material
Insurance Subsidiary (that is then being rated by, as the case may be, S&P or
Moody’s pursuant to a written agreement between such Rating Agency and such
Material Insurance Subsidiary) to be both (a) lower than “AA-”, as rated by S&P
and (b) lower than “Aa3”, as rated by Moody’s; provided that it shall not be
deemed to be a breach of this covenant if a Material Insurance Subsidiary is the
subject of a Marginal Rating, so long as the combined stockholders’ equity of
all Insurance Subsidiaries (Material Insurance Subsidiaries and otherwise) that
are the subjects of Marginal Ratings at such time is not more than an amount
equal to 25% of the Borrower’s Consolidated stockholders’ equity at such time,
determined in accordance with GAAP.

 

Section 6.11. Amendment of Material Documents. The Borrower shall not, and shall
not permit any of its Material Subsidiaries to, without the prior written
consent of the Required Lenders, amend, modify or waive any of its rights under
its certificate of formation, limited liability company agreement, certificate
of incorporation, by-laws or other organizational documents, in each case in any
manner that would reasonably be expected to have a Material Adverse Effect.

 

ARTICLE 7

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan when the same shall
become due, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise;

 

- 57 -



--------------------------------------------------------------------------------

(b) the Borrower shall fail to pay when due any interest on any Loan or any fee
or other amount (except an amount referred to in clause (a) above) payable under
any Loan Document, and such failure shall continue unremedied for a period of
five days;

 

(c) any representation, warranty or certification made or deemed made by or on
behalf of the Borrower or any Material Subsidiary in or in connection with any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made and, if the circumstances giving
rise to such false or misleading representation or warranty are susceptible to
being cured in all material respects, such false or misleading representation or
warranty shall not be cured in all material respects for five days after the
earlier to occur of (i) the date on which an officer of the Borrower shall
obtain knowledge thereof, or (ii) the date on which written notice thereof shall
have been given to the Borrower by the Administrative Agent;

 

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in (i) Section 5.0l(i), Section 5.0l(ii), or Section 5.0l(iv) and, on
not more than two occasions in any 12 month period, such failure shall continue
for two days after notice of such failure to the Borrower from the
Administrative Agent, or (ii) Section 5.0l(i), Section 5.0l(ii), or Section
5.0l(iv) to the extent that clause (i) of this paragraph (d) ceases to apply, or
(iii) Section 5.02 or Section 5.04 or Article 6 (other than Sections 6.02 and
6.07 thereof);

 

(e) the Borrower shall fail to observe or perform any provision of any Loan
Document (other than those failures covered by clauses (a), (b), (c) and (d) of
this Article 7) and such failure shall continue for 30 days after the earlier of
notice of such failure to the Borrower from the Administrative Agent or
knowledge of such failure by a Senior Officer or by a Financial Officer of the
Borrower:

 

(f) the Borrower or any of its Material Subsidiaries shall fail to make a
payment or payments (whether of principal or interest and regardless of amount)
in respect of any Material Debt when the same shall become due, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise (but
after giving effect to any notice, grace period or both applicable to such
payment);

 

(g) any event or condition occurs that results in any Material Debt becoming due
before its scheduled maturity;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Material Subsidiaries or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Material
Subsidiaries or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

 

- 58 -



--------------------------------------------------------------------------------

(i) the Borrower or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) above, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for any the Borrower or any of its Material Subsidiaries or
for a substantial part of’ its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding, or
(v) make a general assignment for the benefit of creditors;

 

(j) the Borrower or any of its Material Subsidiaries shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

 

(k) one or more final, non-appealable judgments not covered by insurance for the
payment of money in an aggregate amount exceeding $50,000,000 shall be rendered
against the Borrower or any of its Material Subsidiaries and shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any asset of the Borrower or any of its Material
Subsidiaries to enforce any such judgment;

 

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
liability, on a Consolidated basis, of $50,000,000; or

 

(m) any material provision of any Loan Document after delivery thereof shall for
any reason cease to be valid and binding on or enforceable against the Borrower,
or the Borrower shall so state in writing;

 

then, and in every such event (except an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are waived by the Borrower; and in the case of any event
with respect to the Borrower described in clause (h) or (i) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are waived by the Borrower. In addition, immediately upon the
termination of Commitments or the acceleration of maturity of the Loans (or
both) pursuant to the immediately preceding sentence, the Borrower shall

 

- 59 -



--------------------------------------------------------------------------------

pay to the Administrative Agent an amount in immediately available funds (which
funds shall be held as collateral pursuant to arrangements satisfactory to the
Administrative Agent) equal to the aggregate LC Exposure at such time.

 

ARTICLE 8

 

THE ADMINISTRATIVE AGENT

 

Section 8.01. Appointment and Authorization. Each Lender Party irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

 

Section 8.02. Rights and Powers as a Lender. The Administrative Agent shall, in
its capacity as a Lender, have the same rights and powers as any other Lender
and may exercise or refrain from exercising the same as though it were not the
Administrative Agent. The Administrative Agent and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or Affiliate of the Borrower as if it were not
the Administrative Agent hereunder.

 

Section 8.03. Limited Duties and Responsibilities. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in the
Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required in writing to exercise by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, or
shall be liable for any failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article 4 or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

- 60 -



--------------------------------------------------------------------------------

Section 8.04. Authority to Rely on Certain Writings, Statements and Advice. The
Administrative Agent shall be entitled to rely on, and shall not incur any
liability for relying on, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. The Administrative Agent also may rely
on any statement made to it orally or by telephone and believed by it to be made
by the proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

Section 8.05. Sub-Agents and Related Parties. The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
one or more sub-agents appointed by it. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding Sections of this Article shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to activities in connection with the syndication of the credit facilities
provided for herein as well as activities as the Administrative Agent hereunder.

 

Section 8.06. Resignation; Successor Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this Section, the
Administrative Agent may resign at any time by notifying the Lenders, the Letter
of Credit Issuer and the Borrower. The Administrative Agent may be removed as
the Administrative Agent in the case of gross negligence or willful misconduct
upon not less than 20 Business Days’ notice to the Administrative Agent and the
Borrower from the Required Lenders. Upon any such resignation or removal, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor Agent; provided that consultation with the Borrower shall
not be required if an Event of Default shall have occurred and be continuing. If
no successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Letter of Credit
Issuer, appoint a successor Agent which shall be a bank or financial
institution. Upon acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed by the Borrower and
such successor Administrative Agent. After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as an Administrative Agent hereunder.

 

- 61 -



--------------------------------------------------------------------------------

Section 8.07. Credit Decisions by Lenders. Each Lender acknowledges that it has,
independently and without reliance on the Administrative Agent or any other
Lender Party and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance on the Administrative Agent or any other Lender Party and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
on this Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

 

Section 8.08. Agent’s Fees. The Borrower shall pay to the Administrative Agent
for its own account fees in the amounts and at the times previously agreed upon
by the Borrower and such Agent.

 

Section 8.09. Syndication Agent, Documentation Agent, Etc.. None of the
Syndication Agent, the Documentation Agent, the Lead Arranger and the Sole Book
Runner in their capacities as such shall have any duties or responsibilities or
incur any liability under this Agreement or any of the Loan Documents.

 

Section 8.10. No Reliance on Administrative Agent’s Customer Identification
Program . Each of the Lenders and the Letter of Credit Issuer acknowledges and
agrees that neither such Lender nor the Letter of Credit Issuer, nor any of
their Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Letter of Credit Issuer’s, Affiliate’s,
participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the USA Patriot Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
anti-terrorism law, including any programs involving any of the following items
relating to or in connection with any of the Borrower, its Affiliates or its
agents, this Agreement, the other Loan Documents or the transactions hereunder
or contemplated hereby: (1) any identity verification procedures, (2) any record
keeping, (3) comparisons with government lists, (4) customer notices or (5)
other procedures required under the CIP Regulations or such other laws.

 

ARTICLE 9

 

MISCELLANEOUS

 

Section 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

  (a) if to the Borrower, to

 

Radian Group Inc.

1601 Market Street, Philadelphia, Pennsylvania 19103,

Attention of Terry Latimer (Facsimile No. (215) 963-9658);

 

- 62 -



--------------------------------------------------------------------------------

  (b) if to the Administrative Agent, to the Letter of Credit Issuer or to the
Swingline Lender, to

 

KeyBank National Association,

127 Public Square, Cleveland, Ohio 44114,

Attention of Mary K. Young (Facsimile No. (216) 689-4981); and

 

  (c) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire;

 

provided that, with respect to any notice or other communication sent by the
Administrative Agent or a Lender to the Borrower, the Administrative Agent or
such Lender will endeavor also to send a copy of such notice or other
communication to the office of the General Counsel of the Borrower at 1601
Market Street, Philadelphia, Pennsylvania 19103 (Facsimile No. (215) 405-9160);
provided, further, that the Administrative Agent’s or such Lender’s failure to
send such copy shall not in any way impair the effectiveness of such notice or
other communication from the Administrative Agent or such Lender to the Borrower
or create or give rise to any defense, claim, right of action or liability of
any nature whatsoever in favor of the Borrower or any Subsidiary or against the
Administrative Agent, such Lender or any other Lender.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the Administrative Agent and the Borrower.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement will be deemed to have been given on the
date of receipt.

 

Section 9.02. Waivers; Amendments. (a) No failure or delay by any Lender Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Lender
Parties under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by subsection (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, neither the making of a Loan nor the issuance,
amendment, renewal or extension of a Letter of Credit shall be construed as a
waiver of any Default, regardless of whether any Lender Party had notice or
knowledge of such Default at the time.

 

(b) No Loan Document or provision thereof may be waived, amended or modified
except, in the case of this Agreement, by an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, in the case of any
other Loan Document, by an agreement or agreements in writing entered into by
the parties thereto with the consent of the Required Lenders; provided that no
such agreement shall:

 

(i) increase the Commitment of any Lender without its written consent;

 

- 63 -



--------------------------------------------------------------------------------

 

(ii) reduce the principal amount of any Loan of a Lender or reduce the rate of
interest thereon, or reduce any fee or other amount payable to a Lender
hereunder, without, in each case, the written consent of such Lender;

 

(iii) postpone the maturity of any Loan of a Lender, or the required date of any
mandatory payment of principal (including without limitation pursuant to Section
2.11(b)), or any date for the payment of any interest, fee or other amount
payable to a Lender hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of the Commitment of a
Lender, without, in each case, the written consent of such Lender Party;

 

(iv) change the definition of “Percentage” or change Section 2.19(b) or 2.19(c)
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender affected thereby;

 

(v) change any provision of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to take any action
thereunder, without the written consent of each Lender; or

 

(vi) increase the aggregate amount of the Commitments by an amount in excess of
the amount permitted pursuant to Section 2.21(c), or amend Section 2.21(c) to
permit increases in the aggregate Commitments in excess of an aggregate amount
equal to $100,000,000 during the term of this Agreement, without the written
consent of the Administrative Agent and the Required Lenders (it being
understood that an increase in the Commitment of any Lender is subject to clause
(i) above); and

 

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Letter of Credit Issuer or
the Swingline Lender without its prior written consent; and provided further
that neither a reduction or termination of Commitments pursuant to Section 2.09
or 2.12, nor an increase in Commitments pursuant to Section 2.21, constitutes an
amendment, waiver or modification for purposes of this Section 9.02.

 

(c) If (i) the effectiveness of any proposed waiver, amendment or modification
requires the consent of each Lender affected thereby or of all Lenders, (ii)
such proposed waiver, amendment or modification has been consented to by the
Required Lenders, and (iii) any one or more Lenders whose consent is required
for such effectiveness fails or refuses to grant its consent, then the Borrower
may, at its option, as to each such non-consenting Lender:

 

(A) Upon notice to such Lender, the Administrative Agent (and, if a Five-Year
Commitment is being terminated, the Swingline Lender and the Letter of Credit
Issuer), reduce, as applicable, the Total 364-Day Commitment or the Total
Five-Day Commitment or both, by terminating, as applicable, the 364-Day
Commitment or the Five-Year Commitment or both of

 

- 64 -



--------------------------------------------------------------------------------

such non-consenting Lender; provided that the Borrower shall have paid to such
non-consenting Lender in immediately available funds an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and shall have deposited with the
Administrative Agent as cash collateral for the benefit of the Letter of Credit
Issuer and the Swingline Lender an amount equal to such non-consenting Lender’s
participations in LC Disbursements and participations in Swingline Loans; or

 

(B) At its sole expense and effort, upon notice to such Lender, the
Administrative Agent (and, if a Five-Year Commitment is being assigned, the
Swingline Lender and the Letter of Credit Issuer), require such non-consenting
Lender to assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement (including, without limitation, participations
in LC Exposure and Swingline Loans) to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (1) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Five-Year Commitment is
being assigned, the Swingline Lender and the Letter of Credit Issuer), which
consents shall not unreasonably be withheld, and (2) such non-consenting Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts).

 

The Commitment of a Lender shall not be terminated as provided in (A), above,
and a Lender shall not be required to make any such assignment as provided in
(B), above, if, prior thereto, such Lender grants its consent to such proposed
waiver, amendment or modification.

 

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable and documented out-of-pocket expenses incurred by the Arranger,
the Administrative Agent and their respective Affiliates, including, without
limitation, the reasonable fees, charges and disbursements of Squire, Sanders &
Dempsey L.L.P., special counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of the Loan Documents and any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated, (ii) all reasonable and documented
out-of-pocket expenses incurred by the Letter of Credit Issuer in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable out-of-pocket
expenses incurred by any Lender Party, including the reasonable fees, charges
and disbursements of any counsel for any Lender Party, in connection with the
enforcement or protection of its rights in connection with the Loan Documents
(including its rights under this Section) or the Loans and the Letters of
Credit, including, upon and during the continuance of a Default, all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Loans and the Letters of Credit.

 

(b) The Borrower shall indemnify each of the Lender Parties and their respective
Related Parties (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of counsel for any Indemnitee, incurred by or

 

- 65 -



--------------------------------------------------------------------------------

asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any other
agreement or instrument contemplated hereby, the performance by the parties to
the Loan Documents of their respective obligations thereunder or the
consummation of the Financing Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Letter of Credit Issuer to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property currently or formerly owned or operated by the Borrower
or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that (i) such indemnity shall not be available to any
Indemnitee to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from such Indemnitee’s gross
negligence or willful misconduct; (ii) such indemnity shall not be available to
any Indemnitee for losses, claims, damages, liabilities or related expenses
arising out of a proceeding in which such indemnitee and the Borrower are
adverse parties to the extent that the Borrower prevails on the merits, as
determined by a court of competent jurisdiction (it being understood that
nothing in this Agreement shall preclude a claim or suit by the Borrower against
any Indemnitee for such Indemnitee’s failure to perform any of its obligations
to the Borrower under the Loan Documents); (iii) the Borrower shall not, in
connection with any such proceeding or related proceedings in the same
jurisdiction and in the absence of conflicts of interest, be liable for the fees
and expenses of more than one law firm at any one time for the Indemnitees
(which law firm shall be selected (x) by mutual agreement of the Administrative
Agent and the Borrower or (y) if no such agreement has been reached following
the Administrative Agent’s good faith consultation with the Borrower with
respect thereto, by the Administrative Agent in its sole discretion); (iv) each
Indemnitee shall give the Borrower (x) prompt notice of any such action brought
against such Indemnitee in connection with a claim for which it is entitled to
indemnity under this Section and (y) an opportunity to consult from time to time
with such indemnitee regarding defensive measures and potential settlement; and
(v) the Borrower shall not be obligated to pay the amount of any settlement
entered into without its written consent (which consent shall not be
unreasonably withheld).

 

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Letter of Credit Issuer or the Swingline
Lender under subsection (a) or (b) of this Section (other than payment of any of
the fees, charges, disbursements and other expenses incurred in connection with
the syndication of the credit facilities provided for herein), each Lender
severally agrees to pay to the Administrative Agent or (as to Five-Year Lenders
only) the Letter of Credit Issuer or the Swingline Lender, as the case may be
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Letter of Credit Issuer or the Swingline
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based on its share of the sum of the total Exposures and
unused Commitments of the applicable Facility at the time.

 

- 66 -



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Financing Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

(e) All amounts due under this Section shall be payable within ten Business Days
after written demand therefor or the earlier date on which the Loans are due and
payable in full.

 

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (except the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly provided herein, the
Related Parties of the Lender Parties) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Commitment it has at the time and any Loans at the time owing to it); provided
that:

 

(i) except in the case of an assignment to a Lender or a Lender Affiliate, each
of the Borrower and the Administrative Agent (and, in the case of an assignment
of all or a portion of a Five-Year Commitment or any Five-Year Lender’s
obligations in respect of its LC Exposure and Swingline Exposure, the Letter of
Credit Issuer and the Swingline Lender) must give their prior written consent to
such assignment (which consents shall not be unreasonably withheld);

 

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(iii) unless each of the Borrower and the Administrative Agent otherwise
consent, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date on which the relevant
Assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000; provided that this clause (iii) shall not apply to an assignment to
a Lender or a Lender Affiliate or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans;

 

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment, together with a processing and recordation
fee of $3,500; provided that only one such fee shall be due in respect of a
simultaneous assignment to more than one Lender Affiliate; and

 

- 67 -



--------------------------------------------------------------------------------

(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent a completed Administrative Questionnaire;

 

and provided further that any consent of the Borrower otherwise required under
this subsection shall not be required if an Event of Default has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to subsection
(d) of this Section, from and after the effective date specified in each
Assignment the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment, be released from its
obligations under this Agreement (and, in the case of an Assignment covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.16, 2.17, 2.18 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (e) of this Section.

 

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Cleveland, Ohio a copy of each
Assignment delivered to it and a register for the recordation of the names and
addresses of the Lenders, their respective Commitments and the principal amounts
of the Loans owing to each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive (absent
manifest error), and the parties hereto may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by any party hereto at any reasonable time and
from time to time upon reasonable prior notice.

 

(d) Upon its receipt of a duly completed Assignment executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), any processing and
recordation fee referred to in, and payable pursuant to, subsection (b) of this
Section and any written consent to such assignment required by subsection (b) of
this Section, the Administrative Agent shall accept such Assignment and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this subsection.

 

(e) Any Lender may, without the consent of the Borrower or any other Lender
Party, sell participations to one or more banks or other entities
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower and the other Lender Parties shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any

 

- 68 -



--------------------------------------------------------------------------------

provision of the Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (i), (ii), (iii) or
(iv) of the first proviso to Section 9.02(b) that affects such Participant.
Subject to subsection (f) of this Section, each Participant shall be entitled to
the benefits of Sections 2.16, 2.17 and 2.18 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.09 as though it were a Lender, provided
that such Participant agrees to be subject to Section 2.19(c) as though it were
a Lender.

 

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.16, 2.17 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.18 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.18(e) as
though it were a Lender.

 

(g) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or grant to secure obligations to a Federal Reserve Bank,
and this Section shall not apply to any such pledge or grant of a security
interest; provided that no such pledge or grant of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or secured party for such Lender as a party hereto.

 

Section 9.05. USA Patriot Act. Each Lender, the Letter of Credit Issuer,
Swingline Lender or assignee or participant of a Lender, the Letter of Credit
Issuer or the Swingline Lender that is not incorporated under the laws of the
United States of America or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the USA Patriot Act and
the applicable regulations because it is both (i) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Administrative Agent the certification, or, if applicable,
recertification, certifying that such Lender, the Letter of Credit Issuer or the
Swingline Lender is not a “shell” and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations: (1) within
ten (10) days after the Effective Date, and (2) as such other times as are
required under the USA Patriot Act.

 

Section 9.06. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in certificates or
other instruments delivered in connection with or pursuant to the Loan Documents
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and the making of
any Loans and issuance of any Letter of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Lender Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any principal of or

 

- 69 -



--------------------------------------------------------------------------------

accrued interest on any Loan or any fee or other amount payable hereunder is
outstanding and unpaid or any Letter of Credit is outstanding or any Commitment
has not expired or terminated. The provisions of Sections 2.16, 2.17, 2.18 and
9.03 and Article 8 shall survive and remain in full force and effect regardless
of the consummation of the Financing Transactions, the repayment of the Loans,
the expiration or termination of the Letters of Credit and the Commitments or
the termination of this Agreement or any provision hereof.

 

Section 9.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement (i) will become
effective when the Administrative Agent shall have signed this Agreement and
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto and (ii) thereafter will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy will be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 9.08. Severability. If any provision of any Loan Document is invalid,
illegal or unenforceable in any jurisdiction then, to the fullest extent
permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and (iii) the
invalidity, illegality or unenforceability of any such provision in any
jurisdiction shall not affect the validity, legality or enforceability of such
provision in any other jurisdiction.

 

Section 9.09. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower against any
obligations of the Borrower now or hereafter existing hereunder and held by such
Lender, irrespective of whether or not such Lender shall have made any demand
hereunder and although such obligations may be unmatured; provided that such
Lender shall endeavor to give to the Borrower notice of any such set off
contemporaneously therewith, but no liability or defense shall accrue by reason
of its failure to do so. The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender may have.

 

Section 9.10. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

- 70 -



--------------------------------------------------------------------------------

(b) Each party to this Agreement irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the courts of the
State of Ohio sitting in Cuyahoga County and of the United States District Court
of the Northern District of Ohio, and any relevant appellate court, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each party hereto irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Ohio state court or, to the
extent permitted by law, in such Federal court. Each party hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that any
Lender Party may otherwise have to bring any action or proceeding relating to
any Loan Document against the Borrower or its properties in the courts of any
jurisdiction.

 

(c) Each party to this Agreement irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
subsection (b) of this Section. Each party hereto irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of any such suit, action or proceeding in any such court.

 

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in any Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
law.

 

Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED. EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.12. Headings. Article and Section headings and the Table of Contents
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

 

Section 9.13. Confidentiality. Each Lender Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors in
connection with this Agreement and the transactions contemplated hereby (it
being understood that the Persons to whom such disclosure is made will be
informed of the

 

- 71 -



--------------------------------------------------------------------------------

confidential nature of such information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (provided that, to the extent lawfully permissible, the
applicable Lender Party shall give to the Borrower prior written notice of such
disclosure and the opportunity to commence process to limit the scope of such
disclosure), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedy hereunder or any suit, action or proceeding relating
to any Loan Document or the enforcement of any right thereunder, (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or prospective assignee of or Participant in any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty that is an Affiliate of such Lender (or its advisors) to any swap
or derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information either (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to any Lender Party on a nonconfidential basis from a
source other than the Borrower. For the purposes of this Section, “Information”
means all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to any Lender Party
on a nonconfidential basis before disclosure by the Borrower.

 

Notwithstanding the foregoing, effective from the date of commencement of
discussions concerning the transactions contemplated hereby, the parties hereto
and each of their employees, representatives or other agents may disclose to any
and all Persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that have been provided to them
relating to such tax treatment and tax structure, except to the extent that such
disclosure would breach applicable law.

 

Section 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged or
otherwise received by the Lender holding such Loan in accordance with applicable
law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such Lender shall have received
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of payment.

 

[No additional provisions are on this page; the next page is the signature
page.]

 

- 72 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

RADIAN GROUP INC.

By:

 

/s/ Terry Latimer

--------------------------------------------------------------------------------

   

Terry Latimer

   

Treasurer and Vice President

KEYBANK NATIONAL ASSOCIATION, as

Administrative Agent, Lead Arranger, Sole Book Runner, Letter of Credit Issuer,
and Swingline Lender

By:

 

/s/ Mary K. Young

--------------------------------------------------------------------------------

   

Mary K. Young

   

Vice President

 

 

- 73 -



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender and

Co-Syndication Agent

By  

/s/ Shelly K. Harper

--------------------------------------------------------------------------------

    Shelly K. Harper, SVP

 

- 74 -



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender and Documentation Agent By  

/s/ Richard Askey

--------------------------------------------------------------------------------

    Richard Askey, Director – Insurance

 

- 75 -



--------------------------------------------------------------------------------

BEAR STEARNS CORPORATE LENDING INC.,

as Lender

By  

/s/ Victor Bulzacchelli

--------------------------------------------------------------------------------

    Victor Bulzacchelli, VP

 

- 76 -



--------------------------------------------------------------------------------

CITIZENS BANK OF MASSACHUSETTS, as

Lender

By  

/s/ George J. Urban

--------------------------------------------------------------------------------

    George J. Urban, VP

 

- 77 -



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as Lender By  

/s/ Christine Wagner

--------------------------------------------------------------------------------

    Christine Wagner, VP

 

- 78 -



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender

Co-Syndication Agent

By  

/s/ Helen L. Newcomb

--------------------------------------------------------------------------------

    Helen L. Newcomb, VP

 

- 79 -



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as

Lender

By  

/s/ Mary K. Young

--------------------------------------------------------------------------------

    Mary K. Young, Vice President

 

- 80 -



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as Lender By  

/s/ Melissa A. Whitson

--------------------------------------------------------------------------------

    Melissa A. Whitson, VP

 

- 81 -



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Lender

By  

/s/ Robert C. Meyer

--------------------------------------------------------------------------------

    Robert C. Meyer, SVP By  

/s/ Beth McGinnis

--------------------------------------------------------------------------------

    Beth McGinnis, SVP

 

 

- 82 -



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

Pricing Level

--------------------------------------------------------------------------------

   Level I


--------------------------------------------------------------------------------

    Level II


--------------------------------------------------------------------------------

    Level III


--------------------------------------------------------------------------------

    Level IV


--------------------------------------------------------------------------------

    Level V


--------------------------------------------------------------------------------

 

Euro-Dollar Margin

   0.20 %   0.25 %   0.35 %   0.50 %   0.80 %

Facility Fee Rate

   0.07 %   0.08 %   0.125 %   0.15 %   0.25 %

 

However, if the 364-Day Maturity Date is extended pursuant to Section 2.06,
commencing on the day immediately following the 364-Day Revolving Availability
Termination Date, the Euro-Dollar Margin for 364-Day Loans under each Pricing
Level shall be increased to be one-fourth percent (0.25%) greater than the
Pricing Level indicated in the foregoing table.

 

For purposes of this Schedule, the following terms have the following meanings:

 

“Borrower’s Pricing Rating” means, as of any day, the Senior Debt Rating on such
day of each of S&P and Moody’s; provided that (i) in the event that on any day
the Rating Agencies’ respective Senior Debt Ratings do not both fall into the
same Pricing Category set forth below, the Borrower’s Pricing Rating shall be
the higher of the two Senior Debt Ratings on such day; (ii) in the event that
the Senior Debt Ratings of the two Rating Agencies are more than one rating
designation apart (e.g., S&P is at, say, “A+”, and Moody’s is at, say, “Baa1”),
then the applicable “Euro-Dollar Margin” and “Facility Fee Rate” will be
determined by reference to the Pricing Category that is applicable to the Senior
Debt Rating that is one rating designation lower than the higher of the two
Senior Debt Ratings (in such example, the applicable “Euro-Dollar Margin” and
“Facility Fee Rate” would be determined by reference to the S&P rating
designation “A” and accordingly be at Pricing Category II) and (iii) in the
event that, on any day, (a) the Senior Debt Rating is not then in any of Pricing
Categories I through IV, inclusive, or (b) less than two of the Rating Agencies
shall not then have in effect a Senior Debt Rating, the Pricing Category shall
be Pricing Category V. The Pricing Categories shall be re-determined on each day
on which occurs an announcement of a change in the Senior Debt Rating issued by
either Rating Agency.

 

“Level I Pricing” applies for any day on which the Pricing Category is I; “Level
II Pricing” applies for any day on which the Pricing Category is II; “Level III
Pricing” applies for any day on which the Pricing Category is III; “Level IV
Pricing” applies for any day on which the Pricing Category is IV; and “Level V
Pricing” applies for any day on which the Pricing Category is V.

 

- 1 -



--------------------------------------------------------------------------------

“Pricing Category” means, for any day, the Pricing Category (I, II, II, IV or V)
indicated on the table below that corresponds to the Borrower’s Pricing Rating
on such day:

 

Pricing

Category

--------------------------------------------------------------------------------

 

I

--------------------------------------------------------------------------------

 

II

--------------------------------------------------------------------------------

 

III

--------------------------------------------------------------------------------

 

IV

--------------------------------------------------------------------------------

 

V

--------------------------------------------------------------------------------

Borrower’s Pricing Rating*

  A+/A1   A/A2   A-/A3   BBB+/Baa1  

Any Lower

Borrower’s

Pricing

Rating

 

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V pricing applies for any day. Pricing Levels are
referred to in ascending order, that is, Level I pricing is the lowest Pricing
Level and Level V pricing is the highest Pricing Level.

 

--------------------------------------------------------------------------------

* If another statistical rating agency is substituted for Moody’s or S&P
pursuant to the definition of “Moody’s” or “S&P”, the equivalent ratings
category designations of such substitute Rating Agency shall be substituted for
the ratings category designations of, as the case may be, Moody’s or S&P set
forth in this table.

 

- 2 -